Exhibit 10.1

 

EXECUTION VERSION

 

Deal CUSIP Number: 92937DAJ5

Revolving Loan CUSIP Number: 92937DAK2

 

 

CREDIT AGREEMENT

 

Dated as of October 6, 2017,

 

among

 

[g229861kk01i001.gif]

 

W.W. GRAINGER, INC.
and certain of its Subsidiaries,
as BORROWERS,

 

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent,

 

the other LENDERS party hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

 

BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA,

as Co-Documentation Agents,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC

 

and

 

JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

24

1.03

Accounting Terms

25

1.04

References to Agreements and Laws

25

1.05

Exchange Rates; Currency Equivalents

25

1.06

Additional Alternative Currencies

26

1.07

Times of Day

26

 

 

 

ARTICLE II

THE COMMITMENTS AND BORROWING

27

 

 

 

2.01

Committed Loans

27

2.02

Borrowings, Conversions and Continuations of Committed Loans

27

2.03

Bid Loans

29

2.04

Prepayments

32

2.05

Termination or Reduction of Commitments

33

2.06

Repayment of Loans

33

2.07

Interest

33

2.08

Fees

34

2.09

Computation of Interest and Fees

34

2.10

Evidence of Debt

35

2.11

Payments Generally

35

2.12

Sharing of Payments

37

2.13

Designated Borrowers

38

2.14

Increase in Commitments

39

2.15

Defaulting Lenders

40

2.16

Extension of Maturity Date

42

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

43

 

 

 

3.01

Taxes

43

3.02

Illegality

47

3.03

Inability to Determine Rates

48

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves

50

3.05

Compensation for Losses

51

3.06

Matters Applicable to all Requests for Compensation

52

3.07

Survival

52

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO BORROWINGS

53

 

 

 

4.01

Conditions to Effectiveness

53

4.02

Conditions to all Borrowings

54

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

55

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

55

5.02

Authorization; No Contravention

55

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

5.03

Governmental Authorization; Other Consents

55

5.04

Binding Effect

56

5.05

Financial Statements; No Material Adverse Effect

56

5.06

Litigation

56

5.07

No Default

56

5.08

Ownership of Property; Liens

56

5.09

Environmental Compliance

57

5.10

ERISA Compliance

57

5.11

Margin Regulations; Investment Company Act

57

5.12

OFAC and Anti-Terrorism Laws

57

5.13

Anti-Corruption Laws

58

5.14

Taxes

58

5.15

Subsidiaries

58

5.16

EEA Financial Institution

58

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

58

 

 

 

6.01

Financial Statements

58

6.02

Certificates; Other Information

59

6.03

Notices

60

6.04

Payment of Obligations

60

6.05

Preservation of Existence, Etc.

61

6.06

Maintenance of Properties

61

6.07

Compliance with Laws

61

6.08

Inspection Rights

61

6.09

Compliance with ERISA

62

6.10

Use of Proceeds

62

6.11

Anti-Corruption Laws and Sanctions

62

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

62

 

 

 

7.01

Liens

62

7.02

Fundamental Changes

64

7.03

Use of Proceeds

65

7.04

Sanctions

65

7.05

Anti-Corruption Laws

65

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

65

 

 

 

8.01

Events of Default

65

8.02

Remedies Upon Event of Default

67

8.03

Application of Funds

68

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

69

 

 

 

9.01

Appointment; Nature of Relationship

69

9.02

Powers

69

9.03

General Immunity

70

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

9.04

No Responsibility for Loans, Recitals, etc.

70

9.05

Action on Instructions of Lenders

70

9.06

Employment of Administrative Agents and Counsel

70

9.07

Reliance on Documents; Counsel

71

9.08

Administrative Agent’s Reimbursement and Indemnification

71

9.09

Notice of Event of Default

71

9.10

Rights as a Lender

72

9.11

Lender Credit Decision, Legal Representation

72

9.12

Successor Administrative Agent

72

9.13

Delegation to Affiliates

73

9.14

Co-Documentation Agents, Co-Syndication Agents, etc.

73

9.15

No Advisory or Fiduciary Responsibility

73

 

 

 

ARTICLE X

COMPANY GUARANTY

74

 

 

 

ARTICLE XI

MISCELLANEOUS

75

 

 

 

11.01

Amendments, Etc.

75

11.02

Notices and Other Communications; Facsimile Copies

77

11.03

No Waiver; Cumulative Remedies

79

11.04

Costs and Expenses

79

11.05

Indemnification by the Company

80

11.06

Payments Set Aside

81

11.07

Successors and Assigns

81

11.08

Confidentiality

86

11.09

Set-off

87

11.10

Interest Rate Limitation

88

11.11

Counterparts

88

11.12

Integration

88

11.13

Survival of Representations and Warranties

88

11.14

Severability

88

11.15

Replacement of Lenders

89

11.16

Governing Law

89

11.17

Waiver of Right to Trial by Jury

90

11.18

Judgment Currency

90

11.19

No Advisory or Fiduciary Responsibility

91

11.20

USA PATRIOT Act Notice

91

11.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

91

11.22

Electronic Execution of Assignments and Certain Other Documents

92

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01                        Commitments and Pro Rata Shares

5.06                        Litigation

5.15                        Subsidiaries

7.01                        Existing Liens

11.02                 Administrative Agent’s Office; Certain Addresses for
Notices

 

EXHIBITS

 

Form of

 

A                                       Committed Loan Notice

B-1                            Bid Request

B-2                            Competitive Bid

C                                       Compliance Certificate

D                                       Assignment and Assumption

E                                        Designated Borrower Agreement

F                                         Designated Borrower Notice

G                                       Notice of Prepayment

H                                      Lender Addition and Acknowledgment
Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of October 6, 2017 (this “Agreement”), is
entered into among W.W. GRAINGER, INC., an Illinois corporation (the “Company”),
certain Subsidiaries of the Company party hereto pursuant to Section 2.13 (each
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each a “Borrower”), each lender from time to time a party hereto (collectively,
the “Lenders” and individually, a “Lender”), and U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Company, the Designated Borrowers, the Lenders and the
Administrative Agent desire to provide for a revolving credit facility, and the
Lenders are willing to do so on the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01      Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Absolute Rate” means a fixed rate of interest expressed in multiples of
1/100th of one percent.

 

“Absolute Rate Loan” means a Bid Loan denominated in Dollars that bears interest
at the Absolute Rate.

 

“Act” has the meaning specified in Section 11.20.

 

“Additional Commitment Lender” has the meaning specified in Section 2.16(d).

 

“Administrative Agent” means U.S. Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control

 

--------------------------------------------------------------------------------


 

with the Person specified; provided, however, that MonotaRO Co., Ltd. shall not
be an Affiliate of the Company.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders, which, as of
the date hereof are equal to $750,000,000.

 

“Agreement” is defined in the preamble.

 

“Agreement Currency” has the meaning specified in Section 8.03(c).

 

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than Dollars) that is (i) a lawful currency readily
available and freely transferable and convertible into Dollars and (ii) approved
in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing 
Level

 

Debt Ratings
S&P/Moody’s

 

Facility Fee

 

Applicable 
Rate for 
Eurocurrency 
Rate and 
CDOR Rate
 Committed
 Loans

 

Applicable Rate
 for Base Rate 
Loans

 

1

 

AA-/Aa3 or better

 

0.050%

 

0.575%

 

0.000%

 

2

 

A+/A1

 

0.060%

 

0.690%

 

0.000%

 

3

 

A/A2

 

0.070%

 

0.805%

 

0.000%

 

4

 

A-/A3

 

0.090%

 

0.910%

 

0.000%

 

5

 

BBB+/Baa1 or worse

 

0.100%

 

1.025%

 

0.025%

 

 

For purposes of the definition of “Applicable Rate,” “Debt Rating” means, as of
any date of determination, the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Company’s non-credit-enhanced, senior
unsecured long-term debt; provided that (a) if the respective Debt Ratings
issued by the foregoing rating agencies differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply; (b) if there is a split
in Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Company has only one Debt Rating, the

 

2

--------------------------------------------------------------------------------


 

Pricing Level for such Debt Rating shall apply; and (d) if the Company does not
have any Debt Rating, Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to (a) any borrowings and payments related
to Committed Loans denominated in any Alternative Currency, the local time in
the place of settlement for such Alternative Currency as may be determined by
the Administrative Agent to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment and
(b) any borrowings and payments related to the Bid Loans made by a Lender in any
Alternative Currency or any Requested Currency, the local time in the place of
settlement for such Alternative Currency or Requested Currency, as the case may
be, as may be determined by such Lender to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.

 

“Application Currency” has the meaning specified in Section 8.03(c).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of U.S. Bank National Association, Wells Fargo Securities,
LLC, and JPMorgan Chase Bank, N.A., in its capacity as a joint lead arranger and
joint bookrunner in respect of the Commitments hereunder.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or such other form as the Administrative Agent and the
Company may reasonably approve.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, as filed with the Company’s Form 10-K filed with
the SEC by the Company on February 28, 2017.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3

--------------------------------------------------------------------------------


 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Rate for such day plus 0.50% per annum and (iv) the Eurocurrency
Rate (without giving effect to the Applicable Rate) for a one (1) month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for Dollar deposits plus 1.00%, provided that, for the
avoidance of doubt, the Eurocurrency Rate for any day shall be based on the rate
reported by the applicable financial information service at approximately 11:00
a.m. London time on such day.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

 

“Bid Loan” has the meaning specified in Section 2.03(a).

 

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the applicable Borrower.

 

“Bid Loan Sublimit” means an amount equal to the lesser of (a) $375,000,000 and
(b) the Aggregate Commitments. The Bid Loan Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Bid Borrowing, as the context may
require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Illinois, New York, or such other state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

 

4

--------------------------------------------------------------------------------


 

(a)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market;

 

(b)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)          if such day relates to a CDOR Rate Loan, any such day on which
dealings in Canadian Dollar banker’s acceptances are conducted by and between
major banks in Toronto;

 

(d)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars, Canadian
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(e)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars, Canadian Dollars or Euro in respect
of a Eurocurrency Rate Loan denominated in a currency other than Dollars,
Canadian Dollars or Euro, or any other dealings in any currency other than
Dollars, Canadian Dollars or Euro to be carried out pursuant to this Agreement
in respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Canadian Dollars” and the symbol “Cdn$” mean the lawful currency of Canada.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“CDOR Rate” means, with respect to the relevant Interest Period, the greater of
(a) 0.0% and (b) the per annum rate equal to the arithmetic average of the
annual yield rates applicable to Canadian Dollar bankers’ acceptances for such
Interest Period (or if such Interest Period is not equal to a number of months,
for a term equivalent to the number of months closest to such Interest Period)
on the “CDOR Page” (or any display substituted therefor) of Reuters Monitor

 

5

--------------------------------------------------------------------------------


 

Money Rates Services (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) at or about
10:00 a.m. (Toronto, Ontario time) two (2) Business Days prior to the
commencement of such Interest Period; provided that if such rate is not
available at such time for any reason, then the “CDOR Rate” for such Interest
Period shall be the per annum cost of funds quoted by the Administrative Agent
or any other bank identified by the Administrative Agent in consultation with
the Company to raise Canadian Dollars for such Interest Period as of 10:00 a.m.,
Toronto time, on the first day of such Interest Period for commercial loans or
other extensions of credit to businesses of comparable credit risk.

 

“CDOR Rate Loan” means a Committed Loan denominated in Canadian Dollars that
bears interest based on the CDOR Rate.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, with respect to the Company, an event or series of
events by which:

 

(a)                                 the acquisition or holding by any person,
entity or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934), other than by any Exempt Person, the Company,
any Subsidiary, or any employee benefit plan of the Company or a Subsidiary of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of 50% or more of either the then-outstanding
common stock or the combined voting power of the Company’s then-outstanding
voting securities entitled to vote generally in the election of directors
(“Voting Power”); provided that no such person, entity or group shall be deemed
to own beneficially any securities held by the Company or a Subsidiary or any
employee benefit plan (or any related trust) of the Company or a Subsidiary; or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was

 

6

--------------------------------------------------------------------------------


 

approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrowers pursuant to Section 2.01 in an aggregate principal amount at any
one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans and CDOR Rate Loans, having the same Interest Period, made by each of
the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans or CDOR Rate Loans, pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit A or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company and, if applicable, any Designated Borrower.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Guaranty made by the Company in favor of the
Administrative Agent and the Lenders, in respect of the Obligations of the
Designated Borrowers pursuant to Article X of this Agreement.

 

“Compensation Period” has the meaning specified in Section 2.11(c).

 

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

7

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that being an officer or director of a Person shall not, in and of itself, be
deemed “Control” of such Person.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Co-Documentation Agents” means Bank of America, N.A. and Royal Bank of Canada.

 

“Co-Syndication Agents” means Wells Fargo Bank, National Association and
JPMorgan Chase Bank, N.A.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate plus (b) 2% per
annum; provided, however, that (i) with respect to a Base Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (ii)
with respect to a Eurocurrency Rate Loan or a CDOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Company or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon

 

8

--------------------------------------------------------------------------------


 

receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) upon delivery of written notice of such determination to the Company
and each Lender.

 

“Designated Affiliate” has the meaning specified in Section 11.07(g).

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Agreement” means an agreement in the form of Exhibit E.

 

“Designated Borrower Notice” means a notice in the form of Exhibit F.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any Requested Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency or Requested Currency, as the case may be.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

9

--------------------------------------------------------------------------------


 

“Effective Date” has the meaning specified in Section 2.16(a).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(iii) and (v)  (subject to such consents, if any,
as may be required under Section 11.07(b)(iii)).

 

“Environmental Laws” means any and all Laws, judgments, orders, decrees,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating to pollution and the protection of the
environment, human health and safety (in respect of exposure to hazardous
substances or wastes), or the handling, use, disposal, transportation,
generation or the release of any hazardous substances or wastes into the
environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Multiple Employer
Plan during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA occurs; (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate Pension
Plan pursuant to Section 4041(c) of ERISA; (e) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan (or the actual
termination of, or appointment of a trustee to administer, any Pension Plan
pursuant to Section 4042 of ERISA); (f) the determination that any Pension Plan
or, to the knowledge of the Company, a Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (g)
the failure to satisfy the minimum funding standards in accordance with Section
302 of ERISA or Section 412 of the Code with respect to any Pension Plan or the
failure to make any required contributions to any Multiemployer Plan; or (h) any
Multiemployer Plan is insolvent pursuant to Section 4245 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

 

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.

 

10

--------------------------------------------------------------------------------


 

“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the greater of (a) 0.0% and (b) the applicable
interest settlement rate for deposits in the applicable currency administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) appearing on the applicable Reuters Screen (or on
any successor or substitute page on such screen) as of 11:00 a.m. (London time)
on the Quotation Date for such Interest Period, and having a maturity equal to
such Interest Period, provided that, if the applicable Reuters Screen (or any
successor or substitute page) is not available for any reason, the applicable
Eurocurrency Rate for the relevant Interest Period shall instead be the
applicable interest settlement rate for deposits in such currency administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) is available, the
applicable Eurocurrency Rate for the relevant Interest Period shall instead be
the average of the respective rates per annum (rounded upward, if necessary, to
the next higher 1/16 of 1%) at which deposits in Dollars are offered to leading
banks in the London interbank market at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, in the
approximate amount of the principal amount of the relevant Eurocurrency Rate
Loan and having a maturity equal to such Interest Period.

 

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Committed Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.15) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable to or subject to compensation for either such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending

 

11

--------------------------------------------------------------------------------


 

Office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e), and (d) any Taxes imposed under FATCA.

 

“Exempt Person” means any of the following:

 

(a)    any descendant of W.W. Grainger, or any spouse, widow or widower of such
descendant (such descendants, spouses, widows and widowers collectively defined
as the “Grainger Family Members”);

 

(b)    any descendant of E.O. Slavik or any spouse, widow or widower of any such
descendant (such descendants, spouses, widows and widowers collectively defined
as the “Slavik Family Members” and with the Grainger Family Members collectively
defined as the “Family Members”);

 

(c)    any trust which is in existence on the date of this Agreement and which
has been established by one or more Grainger Family Members, any estate of a
Grainger Family Member who died on or before the date of this Agreement, and The
Grainger Foundation (such trusts, estates and named entity collectively defined
as the “Grainger Family Entities”);

 

(d)    any trust which is in existence on the date of this Agreement and which
has been established by one or more Slavik Family Members, any estate of a
Slavik Family Member who died on or before the date of this Agreement, Mark IV
Properties, Inc., and Mountain Capital Corporation (such trusts, estates and
named entities collectively defined as the “Slavik Family Entities” and with the
Grainger Family Entities collectively defined as the “Existing Family
Entities”);

 

(e)    any estate of a Family Member who dies after the date hereof, or any
trust established after the date hereof by one or more Family Members or
Existing Family Entities; provided that one or more Family Members, Existing
Family Entities or charitable organizations which qualify as exempt
organizations under Section 501(c) of the Code (“Charitable Organizations”),
collectively, are the beneficiaries of at least fifty percent (50%) of the
actuarially-determined beneficial interests in such estate or trust;

 

(f)    any Charitable Organization which is established by one or more Family
Members or Existing Family Entities (a “Family Charitable Organization”);

 

(g)    any corporation of which a majority of the voting power and a majority of
the equity interest is held, directly or indirectly, by or for the benefit of
one or more Family Members, Existing Family Entities, estates or trusts
described in clause (e) above, or Family Charitable Organizations; and

 

(h)    any partnership or other entity or arrangement of which a majority of the
voting interest and a majority of the economic interest is held, directly or
indirectly, by or for the benefit of one or more Family Members, Existing Family
Entities, estates or trusts described in clause (e) above, or Family Charitable
Organizations.

 

12

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means the Credit Agreement dated August 22, 2013
among the Company, the subsidiaries of the Company party thereto, the lenders
from time to time party thereto, and U.S. Bank, as administrative agent.

 

“Existing Maturity Date” has the meaning specified in Section 2.16.

 

“Extending Lender” has the meaning specified in Section 2.16(e).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the greater of (a) 0.0% and (b) the
rate per annum calculated by the Federal Reserve Bank of New York based on such
day’s federal funds transactions by depository institutions (as determined in
such manner as the Federal Reserve Bank of New York shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the Federal Reserve Bank of New York as the federal funds effective rate
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Central time) on such day
on such transactions received by the Administrative Agent from three (3) Federal
funds brokers of recognized standing selected by the Administrative Agent in its
sole discretion.

 

“Fee Letters” means (i) that certain Fee Letter, dated as of September 20, 2017,
by and between the Borrower and the Administrative Agent and (ii) that certain
Fee Letter, dated as of September 20, 2017, by and among the Borrower and the
Arrangers.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means accounting principles generally accepted in the United States set
by the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, except as otherwise provided in Section 1.03.

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Impacted Margin Bid Loans” has the meaning specified in Section 3.03(b).

 

“Increase Effective Date” has the meaning set forth in Section 2.14(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, to the extent included as indebtedness or
liabilities in accordance with GAAP:

 

(a)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)         all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)          net obligations of such Person under any Swap Contract;

 

14

--------------------------------------------------------------------------------


 

(d)         all non-contingent obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)           all Capital Lease Obligations;

 

(g)          any other obligation for borrowed money which in accordance with
GAAP would be shown as a liability on the consolidated balance sheet of such
Person; and

 

(h)         all Guarantees of such Person in respect of any of the foregoing.

 

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 11.05.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan or CDOR Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan or CDOR Rate
Loan, the period commencing on the date such Eurocurrency Rate Loan or CDOR Rate
Loan is disbursed or (in the case of any Eurocurrency Rate Committed Loan or
CDOR Rate Loan) converted to or continued as a Eurocurrency Rate Loan or CDOR
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
(or, if agreed by each applicable Lender, one (1) week or twelve (12) months)
thereafter (in each case, subject to availability), as selected by the Company
in its Committed Loan Notice or Bid Request, as the case may be; and (b) as to
each Absolute Rate Loan, a period of not less than 14 days and not more than 180
days as selected by a Borrower in its Bid Request; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Rate Loan or CDOR Rate Loan,
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  any Interest Period pertaining to a
Eurocurrency Rate Loan or CDOR Rate Loan that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date for the applicable Loan.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” has the meaning specified in Section 11.18.

 

“knowledge” of the Company or any other Loan Party means the actual knowledge of
a Responsible Officer of the Company or such Loan Party.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders of, and agreements with, any Governmental
Authority.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lender Addition and Acknowledgment Agreement” has the meaning specified in
Section 2.14(a).

 

“Lender Party” means the Administrative Agent and each Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which may include any domestic or foreign branch,
subsidiary or Affiliate of such Lender.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Bid Loan.

 

“Loan Documents” means this Agreement (including the Company Guaranty), each
Designated Borrower Agreement, each Designated Borrower Notice, each Request for
Borrowing, each Fee Letter, each Compliance Certificate, and any other
agreement, now or in the future, executed by a Borrower for the benefit of the
Administrative Agent or any Lender in connection with this Agreement.

 

16

--------------------------------------------------------------------------------


 

“Loan Parties” means, collectively, the Company and each Designated Borrower.

 

“Margin Regulations” means Regulations T, U and X of the FRB.

 

“Margin Stock” has the meaning specified in the Margin Regulations.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, financial condition or properties of the
Company and its Subsidiaries, taken as a whole; (b) a material impairment of the
ability of the Company or any other Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against a Loan Party of
any Loan Document.

 

“Material Subsidiary” means any Subsidiary (a) that is a Designated Borrower or
(b) that is a “significant subsidiary” of the Company, as the term “significant
subsidiary” is defined in Regulation S-X promulgated by the SEC, other than
MonotaRO Co., Ltd.

 

“Maturity Date” means the date that is five years after the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the immediately preceding Business Day, subject to extension (in the
case of each Lender consenting thereto) as provided in Section 2.16.

 

“Maximum Rate” has the meaning specified in Section 11.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, has any liability, or during the
preceding five plan years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan that has two or more contributing sponsors
(including the Company or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Tangible Assets” means, with respect to the Company and its Subsidiaries on
a consolidated basis, total assets minus current liabilities minus goodwill
minus intangibles.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Extending Lender” has the meaning specified in Section 2.16(b).

 

“Notice Date” has the meaning specified in Section 2.16(a).

 

17

--------------------------------------------------------------------------------


 

“Notice of Prepayment” has the meaning specified in Section 2.04(a).

 

“Obligations” means all advances to, and debts, liabilities, expenses,
reimbursements, indemnities, fees and other obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising,
liquidated or unliquidated, whether or not evidenced by any note, and including
interest and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under or enforced any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from the execution, delivery,
enforcement or registration of, or from the receipt or perfection of a security
interest under any Loan Document, except any such Taxes imposed with respect to
an assignment.

 

“Outstanding Amount” means with respect to Committed Loans and Bid Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans or Bid Loans occurring on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of U.S.

 

18

--------------------------------------------------------------------------------


 

Bank in the applicable offshore interbank market for such currency to major
banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.07(d).

 

“Participant Register” has the meaning specified in Section 11.07(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or the Pension Funding Rules and is sponsored or
maintained by the Company or any ERISA Affiliate or to which the Company or any
ERISA Affiliate contributes or has an obligation to contribute or with respect
to which the Company or any ERISA Affiliate has any liability, or in the case of
a Multiple Employer Plan, to which the Company or any ERISA Affiliate has made
contributions at any time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Title IV of ERISA or the Pension Funding Rules, any ERISA
Affiliate.

 

“Pre-Approved Designated Borrower” means each Subsidiary formed under the laws
of (i) the United States, any state thereof or the District of Columbia, (ii)
Canada, (iii) the Netherlands or (iv) the United Kingdom, and for which the
requirements set forth in the first sentence of Section 2.13(a) have been
satisfied.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time, subject to adjustment as provided in Section 2.15; provided that if the
Commitment of each Lender to make Loans has been terminated pursuant to Section
8.02, or if the Aggregate Commitments have expired, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the

 

19

--------------------------------------------------------------------------------


 

terms hereof. The initial Pro Rata Share of each Lender is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable. The Pro
Rata Share of each Lender shall be adjusted on each Increase Effective Date as
provided in Section 2.14(c).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related Loan is denominated in Dollars or
Canadian Dollars, two (2) Business Days before the first day of that period, (b)
if the related Loan is denominated in Euro, two (2) TARGET Days and two (2)
Business Days in London, England (to the extent the two are not the same) before
the first day of such period and (c) if the related Loan is denominated in
Sterling, the first day of such period.

 

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

 

“Register” has the meaning set forth in Section 11.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors and
attorneys-in-fact of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Request for Borrowing” means (a) with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice; and (b) with respect
to a Bid Loan, a Bid Request.

 

“Requested Currency” means any currency (other than Dollars or an Alternative
Currency) that is a lawful currency readily available and freely transferable
and convertible into Dollars.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Responsible Officer” means (a) the chief executive officer, president, chairman
of the board, chief financial officer, treasurer, assistant treasurer, chief
accounting officer, corporate controller, general counsel or any executive or
senior vice president of the relevant Loan Party; (b) solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of the relevant Loan Party and, (c) solely for purposes
of notices given pursuant to Article II, any other officer so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Company designated in or pursuant to an agreement
between the Company and the Administrative Agent.

 

20

--------------------------------------------------------------------------------


 

Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate action on the part of such Loan Party, and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.

 

“Revaluation Date” means with respect to any Loan, each of the following: (a)
each date of a Borrowing of a Eurocurrency Rate Loan or CDOR Rate Loan
denominated in an Alternative Currency or a Requested Currency, (b) each date of
a continuation of a Eurocurrency Rate Loan or CDOR Rate Loan denominated in an
Alternative Currency pursuant to Section 2.02; and (c) such additional dates as
(i) the Administrative Agent shall determine for the purposes of determining the
Alternative Currency Equivalent or Dollar Equivalent amounts of Borrowings and
Outstanding Amounts as contemplated hereunder or (ii) the Required Lenders shall
require.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc. and any successor
thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency and (c) with respect to disbursements and
payments in connection with a Bid Loan made by a Bid Loan Lender in any
Requested Currency, same day or other funds as may be determined by such Bid
Loan Lender to be customary in the place of disbursement or payment for the
settlement of international banking transactions in such Requested Currency.

 

“Sanctioned Country” means a country, region or territory subject to a
comprehensive sanctions program maintained by OFAC, the European Union, a
relevant European Union Member State, Her Majesty’s Treasury, or the United
Nations Security Council (as of the date of this Agreement, comprising Crimea,
Cuba, Iran, North Korea, Sudan and Syria (as may be amended from time to time)).

 

“Sanctioned Person” means:

 

(a) a Person named on the list of Specially Designated Nationals or Blocked
Persons maintained by OFAC, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as updated from time to time;

 

(b) a Person named on the Sectoral Sanctions Identification list maintained by
OFAC, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/ssi_list.aspx;

 

(c) a Person named on OFAC’s Foreign Sanctions Evaders List and the U.S. State
Department’s Sanctioned Entities List, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/fse_list.aspx
and at http://www.state.gov/e/eb/tfs/spi/iran/entities/index.htm;

 

(d) a Person named on the European Union’s Consolidated List of persons, groups
and entities subject to financial sanctions;

 

21

--------------------------------------------------------------------------------


 

(e) a Person named on the Consolidated List of Financial Sanctions Targets or
the Consolidated List of Investment Ban Targets under the Ukraine (Sovereignty)
Sanctions Regime maintained by Her Majesty’s Treasury;

 

(f) a Person named on any other similar list maintained by the United Nations
Security Council;

 

(g) a Person named on any other similar list maintained by a relevant European
Union Member State;

 

(h) a Person named on any other similar list maintained by any other applicable
sanctions authority;

 

(i) an agency of the government of a Sanctioned Country;

 

(j) a Person resident, located or organized in a Sanctioned Country; or

 

(k) any Person owned or controlled by any of the above.

 

“Sanctions” means any economic or trade sanctions program maintained by OFAC,
the European Union, a relevant European Union Member State, Her Majesty’s
Treasury, or the United Nations Security Council.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Spot Rate” means on any day, for purposes of determining the Dollar Equivalent
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on the Reuters WRLD Page
for such currency.  In the event that such rate does not appear on any Reuters
WRLD Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two (2) Business
Days later.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that MonotaRO Co., Ltd. shall not be a Subsidiary of
the Company. Unless otherwise specified, all references

 

22

--------------------------------------------------------------------------------


 

herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $125,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan,  Eurocurrency Rate Loan, or a CDOR Rate Loan (for a Canadian Dollar
denominated Committed Loan), and (b) with respect to a Bid Loan, its character
as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.

 

“United States” and “U.S.” mean the United States of America.

 

23

--------------------------------------------------------------------------------


 

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                  Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i) The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(e)                                  All references to any Person shall also
refer to the successors and assigns of such Person permitted hereunder.

 

24

--------------------------------------------------------------------------------


 

1.03                  Accounting Terms.  (a) All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement, if any, shall
be prepared in conformity with GAAP in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, if any, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04                  References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.05                  Exchange Rates; Currency Equivalents.  (a) The
Administrative Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating Dollar Equivalent amounts of Borrowings and
Outstanding Amounts denominated in Alternative Currencies and Requested
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, or conversion, continuation or prepayment of a Eurocurrency
Rate Loan, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing or Eurocurrency Rate Loan is
denominated in an Alternative Currency or a Requested Currency, such amount
shall be the relevant Alternative Currency equivalent or Requested Currency
equivalent, as the case may be, of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent.

 

25

--------------------------------------------------------------------------------


 

1.06                  Additional Alternative Currencies.  (a) The Company may
from time to time request that Eurocurrency Rate Loans be made in a currency
other than Dollars or those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency that is readily available and freely transferable and convertible into
Dollars.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., five (5) Business Days prior to
the date of the desired Borrowing (or such other time or date as may be agreed
by the Administrative Agent). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) shall notify the Administrative Agent, not later than
11:00 a.m., two (2) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans in
such requested currency.

 

(c)                                  Any failure by a Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender to permit Eurocurrency Rate Loans to be
made in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

 

(d)                                 If after any currency other than Dollars is
agreed pursuant to the terms hereof to be available hereunder, currency control
or other exchange regulations are imposed in the country in which such currency
is issued, or any other event occurs, in each case with the result that
different types of such currency are introduced, such country’s currency is, (i)
in the reasonable determination of the Administrative Agent, no longer readily
available or freely traded, (ii) as to which, in the reasonable determination of
the Administrative Agent, a Dollar Equivalent is not readily calculable, or
(iii) no longer a currency in which the Required Lenders or the relevant Bid
Lender, as the case may be, are willing to make Loans (each of (i), (ii) and
(iii), a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Company, and such country’s currency shall no longer
be available hereunder until such time as the Disqualifying Event(s) no longer
exist, but in any event within five (5) Business Days after receipt of such
notice from the Administrative Agent, the Company shall repay all Loans in such
currency to which the Disqualifying Event applies or convert such Loans into the
Dollar equivalent of Loans in Dollars.

 

1.07                  Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

 

26

--------------------------------------------------------------------------------


 

ARTICLE II
THE COMMITMENTS AND BORROWING

 

2.01                  Committed Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Company or a Designated Borrower in Dollars or in one
or more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender shall not exceed such Lender’s Commitment and
(iii) the amount of Loans in an Alternative Currency outstanding at any time
shall not exceed $200,000,000 in the aggregate.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01. Committed Loans denominated in Dollars may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
Committed Loans denominated in Canadian Dollars may be CDOR Rate Loans, and
Committed Loans denominated in any other Alternative Currency may be
Eurocurrency Rate Loans, as further provided herein.

 

2.02                  Borrowings, Conversions and Continuations of Committed
Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans or CDOR Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Committed Loan Notice, provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such notice must be received by the Administrative
Agent not later than 12:00 noon (i) at least three (3) Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or any Borrowing of, conversion
to or continuation of CDOR Rate Loans, (ii) four (4) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans or of any conversion of Eurocurrency Rate
Loans denominated in Dollars to Base Rate Committed Loans.  Except as provided
in Section 2.03(c), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or CDOR Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Company is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans or CDOR Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Committed Loans to be borrowed, and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars.

 

27

--------------------------------------------------------------------------------


 

If the Company fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Committed Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Committed Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurocurrency Rate Loans
or CDOR Rate Loans, as applicable, in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans or CDOR Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Committed
Loan may be converted into or continued as a Committed Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Pro Rata Share of the applicable Committed Loans, and if
no timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 2:00 p.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Company
or such other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of U.S. Bank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Committed Loan or a CDOR Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Rate
Committed Loan or CDOR Rate Loan.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Committed Loans or CDOR Rate Loans upon
determination of such interest rate. The determination of the Eurocurrency Rate
or CDOR Rate by the Administrative Agent shall be conclusive in the absence of
manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Company and the Lenders of any change in
U.S. Bank’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

28

--------------------------------------------------------------------------------


 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than six (6) Interest Periods in effect with respect to Committed Loans.

 

2.03                  Bid Loans.

 

(a)                                 General. Subject to the terms and conditions
set forth herein, each Lender agrees that the Company may from time to time
request the Lenders to submit offers to make loans (each such loan, a “Bid
Loan”) to the Company or a Designated Borrower in Dollars, in one or more
Alternative Currencies or in one or more Requested Currencies prior to the
Maturity Date pursuant to this Section 2.03; provided, however, that after
giving effect to any Bid Borrowing, (i) the Total Outstandings shall not exceed
the Aggregate Commitments, (ii) the aggregate Outstanding Amount of all Bid
Loans shall not exceed the Bid Loan Sublimit and (iii) the amount of Loans in an
Alternative Currency outstanding at any time shall not exceed $200,000,000 in
the aggregate. There shall not be more than six (6) different Interest Periods
in effect with respect to Bid Loans at any time.

 

(b)                                 Requesting Competitive Bids. The Company may
request the submission of Competitive Bids by delivering a Bid Request to the
Administrative Agent together with a fee in the amount of $1,500 not later than
12:00 noon (i) one (1) Business Day prior to the requested date of any Bid
Borrowing that is to consist of Absolute Rate Loans, or (ii) five (5) Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurocurrency Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested, (iii) the Type of Bid Loans requested,
(iv) the currency of the requested Bid Loans, (v) if applicable, the Designated
Borrower requesting such Bid Loans, (vi) the account of the Company or the
applicable Designated Borrower to which such Bid Loan should be funded, and
(vii) the duration of the Interest Period with respect thereto, and shall be
signed by a Responsible Officer of the Company and, if applicable, the
Designated Borrower requesting such Bid Loans. Each Bid Borrowing that is to
consist of Absolute Rate Loans may only be denominated in Dollars. No Bid
Request shall contain a request for (i) more than one Type of Bid Loan, (ii) Bid
Loans having more than three (3) different Interest Periods or (iii) any Bid
Loan that is requested to mature later than one day prior to the Maturity Date.

 

(c)                                  Submitting Competitive Bids.

 

(i)                                     The Administrative Agent shall promptly
notify each Lender of each Bid Request received by it from the Company and the
contents of such Bid Request.

 

(ii)                                  Each Lender may (but shall have no
obligation to) submit a Competitive Bid containing an offer to make one or more
Bid Loans in response to such Bid Request. Such Competitive Bid must be
delivered to the Administrative Agent not later than 10:30 a.m. (A) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (B) three (3) Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurocurrency Margin Bid Loans. Each Competitive Bid shall
specify (1) the proposed date of the Bid Borrowing; (2) the principal amount of

 

29

--------------------------------------------------------------------------------


 

each Bid Loan for which such Competitive Bid is being made, which principal
amount (x) may be equal to, greater than or less than the Commitment of the
bidding Lender, and (y) may not exceed the principal amount of Bid Loans for
which Competitive Bids were requested; (3) if the proposed Bid Borrowing is to
consist of Absolute Rate Loans, the Absolute Rate offered for each such Bid Loan
and the Interest Period applicable thereto; (4) if the proposed Bid Borrowing is
to consist of Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with
respect to each such Eurocurrency Margin Bid Loan and the Interest Period
applicable thereto; (5) the identity of the bidding Lender; (6) the account of
such Lender to which payments of principal and interest in respect of such Bid
Loan are to be paid, and (7) if applicable, the Applicable Time for borrowing
and payment of such Bid Loan.

 

(iii)                               Any Competitive Bid shall be disregarded if
it (A) is received after the applicable time specified in clause (ii) above, (B)
is not substantially in the form of a Competitive Bid as specified herein, (C)
contains qualifying, conditional or similar language, (D) proposes terms other
than or in addition to those set forth in the applicable Bid Request, or (E) is
otherwise not responsive to such Bid Request. Any Lender may correct a
Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids. Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error. The Administrative Agent may, but shall not be
required to, notify any Lender of any manifest error it detects in such Lender’s
Competitive Bid.

 

(iv)                              Subject only to the provisions of Sections
3.02, 3.03 and 4.02 and clause (iii) above, each Competitive Bid shall be
irrevocable.

 

(d)                                 Notice to Company of Competitive Bids. Not
later than 11:00 a.m. (i) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, or (ii) three (3) Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurocurrency Margin
Bid Loans, the Administrative Agent shall notify the Company of the identity of
each Lender that has submitted a Competitive Bid that complies with Section
2.03(c) and of the terms of the offers contained in each such Competitive Bid.

 

(e)                                  Acceptance of Competitive Bids. Not later
than 11:30 a.m. (i) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (ii) three (3) Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurocurrency Margin
Bid Loans, the Company shall notify the Administrative Agent of its acceptance
or rejection of the offers notified to it pursuant to Section 2.03(d) on behalf
of itself or any applicable Designated Borrower. The Company shall be under no
obligation to accept any Competitive Bid and may choose to reject all
Competitive Bids. In the case of acceptance, such notice shall be in writing and
shall specify the aggregate principal amount of Competitive Bids for each
Interest Period that is accepted. The Company may accept any Competitive Bid in
whole or in part; provided that:

 

(i)                                     the aggregate principal amount of each
Bid Borrowing may not exceed the applicable amount set forth in the related Bid
Request;

 

30

--------------------------------------------------------------------------------


 

(ii)                                  the acceptance of offers may be made only
on the basis of ascending Absolute Rates or Eurocurrency Bid Margins within each
Interest Period; and

 

(iii)                               the Company may not accept any offer that is
described in Section 2.03(c)(iii) or that otherwise fails to comply with the
requirements hereof.

 

(f)                                   Procedure for Identical Bids. If two or
more Lenders have submitted Competitive Bids at the same Absolute Rate or
Eurocurrency Bid Margin, as the case may be, for the same Interest Period, and
the result of accepting all of such Competitive Bids in whole (together with any
other Competitive Bids at lower Absolute Rates or Eurocurrency Bid Margins, as
the case may be, accepted for such Interest Period in conformity with the
requirements of Section 2.03(c)(iii)) would be to cause the aggregate
outstanding principal amount of the applicable Bid Borrowing to exceed the
amount specified therefor in the related Bid Request, then, unless otherwise
agreed by the Company, the Administrative Agent and such Lenders, such
Competitive Bids shall be accepted as nearly as possible in proportion to the
amount offered by each such Lender in respect of such Interest Period.

 

(g)                                  Notice to Lenders of Acceptance or
Rejection of Bids. The Administrative Agent shall promptly notify each Lender
having submitted a Competitive Bid whether or not its offer has been accepted
and, if its offer has been accepted, of the amount of the Bid Loan or Bid Loans
to be made by it on the date of the applicable Bid Borrowing. Any Competitive
Bid or portion thereof that is not accepted by the Company by the applicable
time specified in Section 2.03(e) shall be deemed rejected.

 

(h)                                 Notice of Eurocurrency Rate. If any Bid
Borrowing is to consist of Eurocurrency Margin Loans, the Administrative Agent
shall determine the Eurocurrency Rate for the relevant Interest Period, and
promptly after making such determination, shall notify the Company and the
Lenders that will be participating in such Bid Borrowing of such Eurocurrency
Rate.

 

(i)                                     Funding of Bid Loans. Each Lender that
has received (A) notice pursuant to Section 2.03(g) that all or a portion of its
Competitive Bid has been accepted by the Company and (B) notice from the
Administrative Agent that the conditions set forth in Section 4.02 have been
satisfied, shall make the amount of its Bid Loan(s) available directly to the
applicable Borrower in immediately available funds at such account as set forth
in the related Bid Request not later than 1:00 p.m., in the case of Bid Loans
denominated in Dollars, or the Applicable Time, in the case of Bid Loans
denominated in an Alternative Currency or a Requested Currency, on the date of
the requested Bid Borrowing.

 

(j)                                    Payment of Bid Loans. Each Borrower that
has received a Bid Loan from a Lender shall make all payments of principal and
interest in respect of such Bid Loan directly to such Lender as provided in
Section 2.11(a)(v).

 

(k)                                 Notice of Range of Bids. After each
Competitive Bid auction pursuant to this Section 2.03, the Administrative Agent
shall notify each Lender that submitted a Competitive Bid in such auction of the
ranges of bids submitted (without the bidder’s name) and accepted for each Bid
Loan and the aggregate amount of each Bid Borrowing.

 

31

--------------------------------------------------------------------------------


 

2.04                  Prepayments.  (a) Each Borrower may, upon notice from the
Company to the Administrative Agent substantially in the form of Exhibit G
hereto (each, a “Notice of Prepayment”) at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 1:00 p.m. (A) two (2) Business Days prior to any date of
prepayment of Eurocurrency Rate Committed Loans denominated in Dollars or CDOR
Rate Loans, (B) four (4) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurocurrency Rate Committed Loans denominated in Dollars shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; (iii)
any prepayment of Eurocurrency Rate Loans in Alternative Currencies or CDOR Rate
Loans shall be in a minimum principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof (or in each case, the Dollar equivalent thereof);
(iv) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding; and (v) any
such notice may be conditioned upon the effectiveness of other Indebtedness or
the occurrence of one or more other transactions or events. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Rate Loans or CDOR Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. Any prepayment
of a Eurocurrency Rate Loan or a CDOR Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Pro Rata Shares.

 

(b)                                 No Bid Loan may be prepaid without the prior
consent of the applicable Bid Loan Lender.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrowers shall
promptly (and in any event within two (2) Business Days) prepay Loans in an
aggregate amount equal to such excess, with each such repayment applied first to
the principal amount of outstanding Committed Loans, and second to the principal
amount of outstanding Bid Loans, in the inverse order of maturity of any such
Bid Loans.

 

(d)                                 If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Aggregate Commitments then in effect (including, without limitation, as a result
of fluctuations in currency exchange rates), then, within two (2) Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Aggregate Commitments then in effect,
with each such repayment applied first to the principal amount of outstanding
Committed Loans, and second to the principal amount of outstanding Bid Loans, in
the inverse order of maturity of any such Bid Loans.

 

32

--------------------------------------------------------------------------------


 

2.05                  Termination or Reduction of Commitments.  The Company may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. one (1) Business Day prior to the date of termination or reduction;
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof; (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments; (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Bid Loan Sublimit exceeds the amount of the Aggregate
Commitments or the Bid Loan Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess; and (v) any such notice may be conditioned
upon the effectiveness of other Indebtedness or the occurrence of one or more
other transactions or events. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share. All facility and
utilization fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.06                  Repayment of Loans.  (a) Each Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Committed Loans
made to such Borrower outstanding on such date.

 

(b)                                 Each Borrower shall repay each Bid Loan made
to such Borrower on the last day of the Interest Period in respect thereof.

 

2.07                  Interest.  (a) Subject to the provisions of subsection (b)
below, (i) each Eurocurrency Rate Committed Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to Eurocurrency Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each CDOR Rate Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the CDOR Rate for such Interest Period plus
the Applicable Rate; and (iv) each Bid Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period therefor at a rate
per annum equal to the Eurocurrency Rate for such Interest Period plus (or
minus) the Eurocurrency Bid Margin, or at the Absolute Rate for such Interest
Period, as the case may be.

 

(b)                                 Subject to Section 11.03, at the request or
with the consent of the Required Lenders upon the occurrence and during the
continuance of an Event of Default (except for an Event of Default under Section
8.01(a), Section 8.01(f) or Section 8.01(g), for which no such request by or
consent of the Required Lenders shall be required) (i) the Borrowers shall no
longer have the option to request Eurocurrency Rate Loans, CDOR Rate Loans or
Bid Rate Loans and (ii) all Obligations shall bear interest at the Default
Rate.  Interest shall continue to accrue on the Loans after the filing by or
against any Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. On each Interest Payment Date for a Base
Rate Loan, interest accrued on such Loan to but excluding such Interest Payment
Date shall be due and payable. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

(d)                                 Interest Act (Canadian).  For the purposes
of the Interest Act (Canada), (a) whenever a rate of interest or fee rate
hereunder is calculated on the basis of a year (the “deemed year”) that contains
fewer days than the actual number of days in the calendar year of calculation,
such rate of interest or fee rate shall be expressed as a yearly rate by
multiplying such rate of interest or fee rate by the actual number of days in
the calendar year of calculation and dividing it by the number of days in the
deemed year, (b) the principle of deemed reinvestment of interest shall not
apply to any interest calculation hereunder and (c) the rates of interest
stipulated herein are intended to be nominal rates and not effective rates or
yields. This Section 2.07(d) shall apply solely with respect to Committed Loans
denominated in Canadian Dollars.

 

2.08                  Fees.

 

(a)                                 Facility Fee. The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share (subject to Section 2.15 with respect to any Defaulting Lender), a
facility fee in Dollars equal to the Applicable Rate times the actually daily
amount of the Aggregate Commitment (or if the Aggregate Commitment has
terminated, on the Outstanding Amount of all Loans), regardless of usage. The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Committed Loans remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met. The
facility fee shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date (and, if
applicable, thereafter on demand). On each such payment date all facility fees
that have accrued to but excluding any such payment date shall be due and
payable. The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees. (i) The Company shall pay to the
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letters. Fees
in respect of each Bid Request shall be fully earned and accrue upon the
delivery of such Bid Request by the Company pursuant to Section 2.03(b). (ii)
The Company shall pay to the Lenders, in Dollars, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

 

2.09                  Computation of Interest and Fees.  All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All computations of interest
for Loans denominated in Sterling shall be made on the basis of a year of 365
days and actual days elapsed.  All other computations of fees and interest

 

34

--------------------------------------------------------------------------------


 

shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.

 

2.10                  Evidence of Debt.  The Borrowings made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrowers and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.11                  Payments Generally.

 

(a)                                 (i) All payments to be made by the Borrowers
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.

 

(ii)                                  Except as otherwise expressly provided
herein and except with respect to principal of and interest on Bid Loans and any
Committed Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.

 

(iii)                               Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Committed Loans denominated in an Alternative Currency shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.

 

(iv)                              All payments received by the Administrative
Agent (A) after 3:00 p.m., in the case of payments in Dollars, or (B) after the
Applicable Time specified by the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(v)           All payments by each Borrower hereunder with respect to principal
and interest on any Bid Loans made by a Lender shall be made directly to such
Lender at the account of such Lender specified in such Lender’s Competitive Bid
in Same Day Funds not later than 2:00 p.m., in the case of payments in Dollars,
or the Applicable Time specified by such Lender in its Competitive Bid, in the
case of payments in an Alternative Currency or a Requested Currency, on the
dates specified herein. All payments received by any such Lender (A) after 2:00
p.m., in the case of payments in Dollars, or (B) after the Applicable Time
specified by such Lender, in the case of payments in an Alternative Currency or
a Requested Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Each such Lender that receives any such payment in respect of principal
or interest on any Bid Loan shall promptly provide a written receipt thereof to
both the Company and the Administrative Agent.

 

(b)           If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)           Unless any Borrower or any Lender has notified the Administrative
Agent, prior to the time any payment is required to be made by it to the
Administrative Agent hereunder, that such Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that
such Borrower or such Lender, as the case may be, has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i)            if any Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

 

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to a Borrower to the date
such amount is recovered by the Administrative Agent (the “Compensation Period”)
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Committed Loan or Bid Loan, as the case
may be, included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s

 

36

--------------------------------------------------------------------------------


 

demand therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender to any Borrower as provided in the
foregoing provisions of this Article II, and such funds are not made available
to such Borrower by the Administrative Agent because the conditions to the
applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)           The obligations of the Lenders hereunder to make Committed Loans
are several and not joint. The failure of any Lender to make any Committed Loan
or to fund any such participation on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan or purchase its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)           Notwithstanding the foregoing provisions, if, after the making of
any Loan in any currency other than Dollars, currency control or exchange
regulations are imposed in the country which issues such currency, or any other
event occurs, in each case with the result that the type of currency in which
the Loan was made (the “Original Currency”) no longer exists or would no longer
be an Alternative Currency or Required Currency elected hereunder or the
Borrowers are not able to make payment to the Administrative Agent for the
account of the Lenders or, as the case may be, the Lenders directly in such
currency, then all payments to be made by the Borrowers hereunder in such
currency shall instead be made in Dollars in an amount equal to the Dollar
Equivalent (as of the date or repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 

2.12      Sharing of Payments.  If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Committed Loans or such

 

37

--------------------------------------------------------------------------------


 

participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 11.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, without interest thereon. Each Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 11.09) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. The provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrowers pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Committed Loans to
any assignee or participant, other than an assignment to the Company or any
Affiliate thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13      Designated Borrowers.  (a)  The Company may at any time and from time
to time designate any Subsidiary as a Designated Borrower by (i) delivery to the
Administrative Agent of (A) a Designated Borrower Agreement executed by such
Subsidiary and the Company and (B) such supporting resolutions, charter
documents, incumbency certificates, opinions of counsel, completed tax forms to
be filed in the relevant jurisdiction, and other documents or information, in
form, content and scope reasonably satisfactory to the Administrative Agent, as
may be required by the Administrative Agent in its reasonable discretion
(including, without limitation, information necessary to evaluate (a) any
withholding tax as may arise in respect of any Loans made to such Subsidiary,
and (b) the manner in which Loans may be made available to such Subsidiary,
including in Dollars or the requested Alternative Currency); and (ii) delivery
to each Lender of any deliveries from such Subsidiary which may be required
under Section 11.20 or any other “know your customer” regulations to which such
Lender is subject, which deliveries must be reasonably satisfactory to each
Lender. Upon satisfaction of clauses (i) and (ii) in the immediately preceding
sentence, such Subsidiary shall for all purposes of this Agreement be a
Designated Borrower and a party to this Agreement; provided, that each Lender
shall only be required to lend to any such Designated Borrower that is not a
Pre-Approved Designated Borrower to the extent that such Lender is satisfied, in
its reasonable discretion, that (A) the laws and regulations of the
jurisdictions in which such Subsidiary is organized and is located permit

 

38

--------------------------------------------------------------------------------


 

extensions of credit and other financial accommodations from the U.S. into such
jurisdictions and such Lender would not be subject to regulatory or legal
limitations, restrictions, penalties or costs as a result of lending to such
Subsidiary, (B) no gross-up payment shall be required to be paid or withholding
tax shall accrue or shall otherwise be payable in connection with the making of
Loans to such Subsidiary (provided, that to the extent any such taxes ultimately
accrue or are otherwise payable, or any gross-up amounts ultimately are required
to be paid, then all such taxes and gross-up amounts shall solely be for the
account of the Company and the applicable Borrower, and the Administrative Agent
and the Lenders shall have no liability, payment or reimbursement obligations
with respect thereto) and (C) such Lender would not be subject to any material
financial disadvantage arising out of or attributable to the jurisdictions in
which such Subsidiary is organized and is located or the nature of such
Subsidiary’s activities. The Administrative Agent shall have the right to adjust
the provisions of Article II and Article III of this Agreement as it may
reasonably determine and as may be acceptable to the Company to enable the
Lenders that are able to make Loans to a Designated Borrower pursuant to the
immediately preceding sentence to make Loans to such Designated Borrower in the
relevant Alternative Currencies on a non-pro rata basis with Lenders that are
not so able, with such adjustments to be made in a manner that, to the extent
practicable, are reasonably equitable to all the Lenders. The Administrative
Agent shall also have the right to adjust the provisions of this Agreement as it
may reasonably determine and as acceptable to the Company to enable the Lenders
to make Loans in the relevant Alternative Currencies and to the relevant
Designated Borrowers.

 

(b)           As soon as practicable upon receipt of a Designated Borrower
Agreement, the Administrative Agent shall send a copy thereof, together with a
Designated Borrower Notice, to each Lender. The Company shall guarantee the
Obligations of such Designated Borrower pursuant to Article X hereof. Each
Subsidiary that is or becomes a Designated Borrower pursuant to this
Section 2.13 hereby irrevocably appoints the Company as its agent for all
purposes relevant to this Agreement and each related document, including service
of process. For the avoidance of doubt, no Subsidiary shall become a Designated
Borrower hereunder if the extension of Loans to such Subsidiary by the Lenders
would violate any applicable Law.

 

(c)           The Company may at any time execute and deliver to the
Administrative Agent a written notice of termination with respect to any
Designated Borrower, whereupon such Subsidiary shall cease to be a Designated
Borrower and a party to this Agreement. Notwithstanding the preceding sentence,
no termination with respect to a Designated Borrower will become effective as to
any Designated Borrower at a time when any principal of or interest on any Loan
to such Designated Borrower shall be outstanding hereunder; provided that such
termination of a Designated Borrower shall be effective to terminate the right
of such Designated Borrower to borrow any further Loans under this Agreement.

 

2.14      Increase in Commitments.  (a) Request for Increase. Provided there
exists no Event of Default, from time to time upon not less than ten
(10) Business Days’ prior written notice to the Administrative Agent (which
shall promptly notify the Lenders), the Company may request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$375,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $75,000,000, and (ii) the Company may make a maximum of five
(5) such requests.  With respect to any request for an increase, the Company may
invite existing Lenders to increase

 

39

--------------------------------------------------------------------------------


 

their Commitments or additional Eligible Assignees to become Lenders, in each
case, pursuant to a Lender Addition and Acknowledgment Agreement substantially
in the form attached as Exhibit H hereto (each, a “Lender Addition and
Acknowledgment Agreement”).  Nothing contained in this Section 2.14 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.

 

(b)           Effective Date and Allocations. If the Commitments are increased
in accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(c)           Conditions to Effectiveness of Increase. As conditions precedent
to such increase, (i) the Company shall deliver to the Administrative Agent a
certificate with respect to each Loan Party dated as of the Increase Effective
Date signed by a Responsible Officer of the Company (A) if the resolutions
previously delivered did not approve the increased amount of Commitments,
certifying and attaching the resolutions adopted by each Loan Party approving or
consenting to such increase, and (B) certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (except to the extent such representations and warranties are qualified
by materiality, in which case, they shall be true and correct in all respects)
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except to the extent such representations and warranties are qualified by
materiality, in which case, they shall be true and correct in all respects) and
(2) no Default or Event of Default exists or would exist after giving effect to
such increase; (ii) this Agreement will be amended by the Company, the
Administrative Agent and those Lender(s) whose Commitment(s) is or are being
increased or are being joined as new Lenders (but without any requirement that
the consent of any other Lenders be obtained) to reflect the revised Commitment
amounts of each of the Lenders, (iii) the Administrative Agent will deliver an
updated Schedule 2.01 to the Company and each of the Lenders (including each new
Lender) reflecting the revised Aggregate Commitment amount and Pro Rata Shares
of each of the Lenders and (iv) the Company and each such Lender shall execute
and deliver to the Administrative Agent a Lender Addition and Acknowledgment
Agreement. The Lenders shall assign, or purchase or sell participations in,
Loans outstanding on the Increase Effective Date to the extent necessary to keep
the outstanding Loans ratable with any revised Pro Rata Shares arising from any
nonratable increase in the Commitments under this Section.

 

(d)           Conflicting Provisions. This Section shall supersede any
provisions in Section 2.12 or 11.01 to the contrary.

 

2.15      Defaulting Lenders.  (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

40

--------------------------------------------------------------------------------


 

(i)            Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.

 

(ii)           Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender under any Loan Document (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise, and including any amounts
made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.09), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Company, to be held in a non-interest-bearing deposit account and released
pro rata in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Company as a
result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that, if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees. That Defaulting Lender shall be entitled to receive
any facility fee pursuant to Section 2.08(a) for any period during which such
Lender is a Defaulting Lender only to extent allocable to the Outstanding Amount
of the Committed Loans funded by it (and the Company shall not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(b)           Defaulting Lender Cure. If the Company and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the

 

41

--------------------------------------------------------------------------------


 

other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Shares, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.16      Extension of Maturity Date.

 

(a)           Requests for Extension. The Company may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
the first anniversary of the Closing Date and not later than thirty (30) days
prior to the Maturity Date then in effect hereunder (the “Existing Maturity
Date”), make a one-time request that each Lender extend such Lender’s Maturity
Date for an additional one year from the Existing Maturity Date, which such
request shall indicate the date by which each Lender shall respond to such
request (which shall not be earlier than 25 days after the date the
Administrative Agent is notified of such request) (such date, the “Notice Date”)
and the date on which such extension shall be effective (which shall not be
earlier than thirty (30) days after the date the Administrative Agent is
notified of such request, unless otherwise agreed by the Administrative Agent in
its sole discretion) (such date, the “Effective Date”).

 

(b)           Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given on or
prior to the Notice Date, advise the Administrative Agent whether or not such
Lender agrees to such extension (and each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.

 

(c)           Notification by Administrative Agent. The Administrative Agent
shall notify the Company of each Lender’s determination under this
Section promptly, and in any event not more than three (3) Business Days after
the Notice Date.

 

(d)           Additional Commitment Lenders. The Company shall have the right to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 11.15; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

 

(e)           Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an

 

42

--------------------------------------------------------------------------------


 

“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the Effective Date, then, effective as of the
Effective Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

 

(f)            Conditions to Effectiveness of Extensions. As a condition
precedent to such extension, the Company shall deliver to the Administrative
Agent a certificate of each Borrower dated as of the Effective Date signed by a
Responsible Officer of such Borrower (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
if the resolutions authorizing the extension have not previously been
delivered   and (ii) in the case of the Company, certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent such representations and warranties are
qualified by materiality, in which case, they shall be true and correct in all
respects) on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except to the extent such representations and warranties are qualified by
materiality, in which case, they shall be true and correct in all respects), and
except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default or Event of Default
exists or would exist after giving effect to such extension. In addition, on the
Maturity Date of each Non-Extending Lender, the Borrowers shall prepay any
Committed Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Committed Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date.

 

(g)           Extension Amendments.  The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments (collectively, “Extension
Amendments”) to this Agreement and the other Loan Documents as may be necessary
in order to establish new classes of Commitments and Committed Loans created
pursuant to an extension under this Section 2.16.  The Company and each other
Borrower shall execute such agreements, confirmations or other documentation as
the Administrative Agent shall reasonably request to accomplish the purposes of
this Section 2.16.

 

(h)           Conflicting Provisions. This Section shall supersede any
provisions in Section 2.12 or 11.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01      Taxes.  (a) Any and all payments by the Borrowers to or for the
account of the Administrative Agent or any Lender under any Loan Document shall
be made free and clear of

 

43

--------------------------------------------------------------------------------


 

and without deduction or withholding for any Taxes, except as required.  If any
Withholding Agent shall be required by any Laws (as determined in the good faith
discretion of an applicable Withholding Agent) to deduct or withhold any Taxes
from or in respect of any such payment, (i) if such Tax is an Indemnified Tax,
the sum payable shall be increased as necessary so that after making all
required deductions or withholdings  (including deductions or withholdings
applicable to additional sums payable under this Section), the applicable
Recipient receives an amount equal to the sum it would have received had no
deductions or withholdings in respect of Indemnified Taxes been made, (ii) the
applicable Withholding Agent shall make such deductions or withholdings,
(iii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Laws, and (iv) to the extent and at such time as reasonably
practicable after the date of such payment, such Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(b)           Without duplication of any amounts payable under
Section 3.01(a) or Section 3.01(c), each Borrower agrees to pay to the relevant
taxation authority or other authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 

(c)           Without duplication of any amounts payable under
Section 3.01(a) or Section 3.01(b), each Borrower agrees to indemnify the
Administrative Agent and each Lender for the full amount of Indemnified Taxes
(including any Indemnified Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Administrative Agent and such
Lender, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.  Payment
under this subsection (c) shall be made within 20 days after the date the Lender
or the Administrative Agent makes a written demand therefor.

 

(d)           Each Lender shall severally indemnify within 20 days after demand
therefor, (i) the Administrative Agent against any Indemnified Taxes
attributable to such Lender (but only to the extent that no Loan Party has
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any Borrower to do so), (ii) the
Administrative Agent and any Loan Party, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.07(d) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent and any Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or such Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect
thereto.  A certificate setting forth in reasonable detail the basis for and
calculation of the amount of such payment or liability delivered to any Lender
by the Administrative Agent or the applicable Loan Party shall be conclusive
absent manifest error.  Each Lender hereby authorizes the Administrative Agent
or the applicable Loan Party to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by the
Administrative Agent or the

 

44

--------------------------------------------------------------------------------


 

applicable Loan Party to the Lender from any other source against any amount due
to the Administrative Agent or the applicable Loan Party under this paragraph
(d).

 

(e)           (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, (i) prior to becoming a
party hereto and (ii) at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable any Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements and to allow the Borrowers and the Administrative Agent
to comply with any information reporting requirements to which they are
subject.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

45

--------------------------------------------------------------------------------


 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Company within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled
foreign corporation” related to the Company as described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W 8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W 8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company  and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

46

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(iii)          On or prior to the Closing Date (or, in the case of a successor
Administrative Agent, on or before the date on which it becomes the
Administrative Agent), (A) if the Administrative Agent is a U.S. Person, it
shall provide the Company with a properly completed and duly executed copy of
IRS Form W-9 confirming that the Administrative Agent is exempt from U.S.
federal backup withholding or (B) if the Administrative Agent is not a U.S.
Person, it shall provide the Issuer with, (i) with respect to payments made to
the Administrative Agent for its own account, a properly completed and duly
executed IRS Form W-8ECI, and (ii) with respect to payments made to the
Administrative Agent on behalf of any Lender, a properly completed and duly
executed IRS Form W-8 certifying it is entitled to receive payments hereunder
without deduction or withholding for any Taxes.

 

(f)            If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section  (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.01(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 3.01(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 3.01(f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(g)           Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

3.02      Illegality.  If any Lender determines that any Law or Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency) or

 

47

--------------------------------------------------------------------------------


 

CDOR Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate or the CDOR Rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or CDOR Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03      Inability to Determine Rates.  (a) If the Administrative Agent or the
Required Lenders determine that, in connection with any request for a
Eurocurrency Rate Committed Loan or a CDOR Rate Loan or a conversion to or
continuation thereof, (i) deposits (whether in Dollars or an Alternative
Currency) are not being offered to (or, in the case of CDOR Rate Loans, banker’s
acceptances are not being accepted by) banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Committed Loan or CDOR Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate or CDOR Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Committed Loan (whether denominated in Dollars or an Alternative Currency) or
CDOR Rate Loan, respectively, (in each case with respect to clauses (i) and
(ii) above, “Impacted Loans”), (iii) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Committed Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Committed Loan or (iv) the CDOR Rate for any requested
Interest Period with respect to a proposed CDOR Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such CDOR Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice, the obligation of the Lenders to make or maintain
Eurocurrency Rate Committed Loans in the affected currency or currencies or CDOR
Rate Loans, in each case, for the applicable Interest Period, and the right of
the Borrowers to convert any Loans denominated in Dollars to Eurocurrency Rate
Committed Loans or continue any Eurocurrency Rate Committed Loan or CDOR Rate
Loan shall be suspended (to the extent of the affected Eurocurrency Rate
Committed Loans, CDOR Rate Loans or Interest Periods) and the Borrowers shall
repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Eurocurrency Rate Committed Loan or CDOR Rate Loan together
with accrued interest thereon, on the last day of the then current Interest
Period applicable to such Eurocurrency Rate Committed Loan or CDOR Rate Loan, or
convert the outstanding principal amount of each such CDOR Rate Loan to a
Committed Borrowing of Eurocurrency Rate Committed Loans, if available,
denominated in Dollars, or Base Rate Loans denominated in Dollars as of the last
day of such Interest Period or convert the then outstanding principal amount of
each such Eurocurrency Rate Committed Loan,

 

48

--------------------------------------------------------------------------------


 

if denominated in Dollars, to a Committed Borrowing of Base Rate Loans as of the
last day of such Interest Period (in each case, to the extent of the affected
Eurocurrency Rate Committed Loans, CDOR Rate Loans or Interest Periods). Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Committed Loans
or CDOR Rate Loans in the affected currency or currencies (to the extent of the
affected Eurocurrency Rate Committed Loans, CDOR Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in Dollars in the Dollar Equivalent
amount specified therein.

 

(b)           If the Administrative Agent or any Bid Loan Lender determines that
for any reason in connection with any request for a Eurocurrency Margin Bid Loan
that (i) deposits (whether in Dollars or an Alternative Currency or a Requested
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Margin Bid Loan, (ii) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Margin Bid Loan (whether denominated in
Dollars or an Alternative Currency or a Requested Currency) (in each case with
respect to clauses (i) and (ii) above, “Impacted Margin Bid Loans”), or
(iii) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Margin Bid Loan does not adequately and fairly reflect the
cost to such Lender of funding such Eurocurrency Margin Bid Loan, the
Administrative Agent will promptly so notify the Company and each such Lender.
Thereafter, the obligation of such Lenders to make or maintain Eurocurrency
Margin Bid Loans in the affected currency or currencies shall be suspended (to
the extent of the affected Eurocurrency Margin Bid Loans or Interest Periods)
until the Administrative Agent (upon the instruction of such Lenders) revokes
such notice, and the Borrowers shall repay in full (or cause to be repaid in
full) the then outstanding principal amount of each such Eurocurrency Margin Bid
Loan to the extent of the affected Eurocurrency Margin Bid Loan or Interest
Period. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of Eurocurrency Margin Bid Loans in the affected currency or
currencies (to the extent of the affected Eurocurrency Margin Bid Loans or
Interest Periods) or, failing that, any such request will be deemed to have been
so revoked.

 

(c)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, in the case of Impacted
Loans, and in consultation with the Company and the applicable Bid Loan
Lender(s), in the case of Impacted Margin Bid Loans, may establish an
alternative interest rate for the Impacted Loans and Impacted Margin Bid Loans,
respectively, in which case, such alternative rate of interest shall apply with
respect to the Impacted Loans and Impacted Margin Bid Loans, as applicable,
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans or Impacted Margin Bid Loans, as applicable, under clauses
(a)(i) or (ii) or clauses (b)(i) or (ii) of this section, as applicable, (2) the
Administrative Agent or the Required Lenders, in the case of Impacted Loans, or
the Administrative Agent or the Bid Loan Lender(s), in the case of Impacted
Margin Bid Loans, notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans or Impacted Margin Bid Loans, as
applicable, or (3) any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender

 

49

--------------------------------------------------------------------------------


 

or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to such alternative rate of interest or to determine
or charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

 

3.04      Increased Cost and Reduced Return; Capital Adequacy; Reserves.  (a) If
any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement described in clause (c) below);

 

(ii)           subject any Recipient to any Taxes (other than Indemnified Taxes,
Excluded Taxes, or Other Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount), then
from time to time upon written demand of such Lender or other Recipient (with a
copy of such demand to the Administrative Agent), the Company shall pay (or
cause the applicable Designated Borrower to pay) within fifteen (15) days after
demand by such Lender or other Recipient to such Lender or other Recipient such
additional amounts as will compensate such Lender or other Recipient for such
increased cost or reduction; provided, (x) such Lender or other Recipient shall
be generally seeking comparable compensation from similarly situated borrowers
under similar credit facilities (to the extent such Lender or other Recipient
has the right under such similar credit facilities to do so) with respect to
such Change in Law regarding such increased cost or reduction and (y) that such
additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by the Company under any other provision of this Agreement.

 

(b)           If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time, upon

 

50

--------------------------------------------------------------------------------


 

written demand of such Lender (with a copy of such demand to the Administrative
Agent) the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender within fifteen (15) days after demand by such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered, provided, that (x) such Lender
shall be generally seeking comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender has the
right under such similar credit facilities to do so) with respect to such Change
in Law regarding such increased cost or reduction and (y) such additional
amounts shall not be duplicative of any amounts to the extent otherwise paid by
the Borrowers under any other provision of this Agreement.

 

(c)           The Company agrees to pay to each Lender, for any period that such
Lender is required by applicable law, rule or regulation, or any guideline,
request or directive of any Governmental Authority (whether or not having the
force of law), to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the costs of such reserves allocated to
such Eurocurrency Rate Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such
Eurocurrency Rate Loan.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Company shall not be
required to compensate a Lender pursuant to this Section 3.04 for any increased
costs or reductions incurred more than 120 days prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased cost or reduction is retroactive, then the 120-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

3.05      Compensation for Losses.  Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower; or

 

51

--------------------------------------------------------------------------------


 

(c)           any assignment of a Eurocurrency Rate Loan or CDOR Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Company pursuant to Section 11.15;

 

excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.

 

The amount payable by the Company (or the applicable Designated Borrower) to the
Lenders under this Section 3.05 shall be determined in the applicable Lender’s
reasonable discretion based upon the assumption that such Lender funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan or each
CDOR Rate Loan made by it at the CDOR Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan or CDOR Rate Loan was in fact so funded.

 

3.06      Matters Applicable to all Requests for Compensation.  (a) A
certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth in reasonable detail the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b)           Each Lender may make any Loan to any Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrowers to repay the Loan in accordance with the terms of
this Agreement. If any Lender requests compensation under Section 3.04, or any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall, as applicable, use its reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if such designation or assignment would reasonably be expected to
(i) eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, not subject such Lender to
any unreimbursed cost or expense or otherwise be disadvantageous to such Lender.
The Company hereby agrees to pay (or cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(c)           Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04 and, in each case, such Lender declining or being unable to
designate a different Lending Office in accordance with Section 3.06(b), or if
any Lender is a Defaulting Lender pursuant to Section 2.15, the Company may
replace such Lender in accordance with Section 11.15.

 

3.07      Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

52

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS PRECEDENT TO BORROWINGS

 

4.01      Conditions to Effectiveness.  The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals, facsimiles or electronic (pdf) transmissions unless
otherwise specified, each properly executed by a Responsible Officer of the
Company, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

 

(i)            executed counterparts of this Agreement;

 

(ii)           such certificates of resolutions or other action and incumbency
certificates of Responsible Officers of the Company as the Administrative Agent
may reasonably  require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents;

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly incorporated, and is
validly existing, in good standing in the State of Illinois, including certified
copies of the Company’s Organization Documents, and a certificate of good
standing from the Secretary of State of the State of Illinois;

 

(iv)          an opinion of Mayer Brown LLP, counsel to the Company, addressed
to the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(v)           a certificate signed by a Responsible Officer of the Company
certifying, as of the Effective Date, that the conditions specified in Sections
4.02(a) and (b) have been satisfied and setting forth the Debt Rating as of the
Closing Date for purposes of calculating the Applicable Rate.

 

(b)           Any fees required to be paid on or before the Closing Date
pursuant to the Loan Documents shall have been paid.

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid the reasonable and documented out-of-pocket fees, expenses and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least five (5) Business Days prior to the Closing Date.

 

(d)           Prior to or concurrently with effectiveness of this Agreement, the
Existing Credit Agreement shall be terminated, and all amounts owing thereunder,
if any, shall have been paid in full.  Each of the Lenders party hereto that is
also a “Lender” under and as defined in the Existing Credit Agreement hereby
waives the requirement for five (5) Business Days’ prior

 

53

--------------------------------------------------------------------------------


 

written notice set forth in Section 2.6(a) of the Existing Credit Agreement to
permanently reduce the entire Aggregate Commitment thereunder.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

4.02      Conditions to all Borrowings.  The obligation of each Lender to honor
any Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or CDOR Rate Loans) is subject to the following
conditions precedent:

 

(a)           The representations and warranties of the Borrowers contained in
Article V of this Agreement or in any other Loan Document shall be true and
correct in all material respects (except to the extent such representations and
warranties are qualified by materiality, in which case, they shall be true and
correct in all respects), on and as of the date of such Borrowing (or, for the
purposes of Section 4.01(a)(v), as of the Closing Date), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date (except to the extent such representations and warranties are
qualified by materiality, in which case, they shall be true and correct in all
respects), and except that for purposes of this Section 4.02, (i) the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 and (ii) the
representations and warranties in subsection (c) of Section 5.05, subsection
(b) of Section 5.06, and Section 5.10 need only be true and correct on and as of
the Closing Date.

 

(b)           No Default shall exist, or would result from such proposed
Borrowing.

 

(c)           The Administrative Agent shall have received a Request for
Borrowing in accordance with the requirements hereof.

 

(d)           If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.13 to the designation of such Borrower as a Designated
Borrower shall have been met.

 

(e)           In the case of a Committed Borrowing to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls, or any other event, in each case, which in the
reasonable opinion of the Administrative Agent or the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency) would make it
impracticable for such Borrowing to be denominated in the relevant Alternative
Currency.

 

54

--------------------------------------------------------------------------------


 

Each Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Borrowing or as of such earlier date, as applicable.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01      Existence, Qualification and Power; Compliance with Laws.  Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concepts are applicable in each applicable jurisdiction), (b) has
all requisite corporate or other organizational power and authority to (i) own
its assets and carry on its business as now conducted and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business as now conducted requires such qualification or license (to the extent
such concepts are applicable in each applicable jurisdiction), and (d) is in
compliance with all Laws; except in each case referred to in clauses (b)(i),
(c) and/or (d), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

5.02      Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party; or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law; except
in each case referred to in clauses (b) and/or (c), to the extent that such
conflict, breach, contravention, lien or violation would not reasonably be
expected to have a Material Adverse Effect.

 

5.03      Governmental Authorization; Other Consents.  No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) any thereof as have been obtained, taken or made on or prior to the Closing
Date and remain in full force and effect and (ii) any reports required to be
filed by the Company with the SEC pursuant to the Securities Exchange Act of
1934; provided, that the failure to make any such filings referred to in this
clause (ii) shall not affect the validity or enforceability of this Agreement or
the rights and remedies of the Administrative Agent and the Lenders hereunder.

 

55

--------------------------------------------------------------------------------


 

5.04      Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by
applicable Debtor Relief Laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

5.05      Financial Statements; No Material Adverse Effect.  (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries on a consolidated
basis as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Subsidiaries on a
consolidated basis as of the date thereof, in each case, to the extent required
to be reflected thereon pursuant to GAAP.

 

(b)           The unaudited consolidated balance sheet of the Company and its
Subsidiaries most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(b), and the related consolidated statements of earnings
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments, and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Subsidiaries on a
consolidated basis as of the date of such financial statements, in each case, to
the extent required to be reflected thereon pursuant to GAAP.

 

(c)           As of the Closing Date, since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have, a Material
Adverse Effect.

 

5.06      Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing by
or before any Governmental Authority, by or against the Company or any of its
Subsidiaries that (a) purport to affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or (b) as
of the Closing Date, except as set forth on Schedule 5.06 (based on facts and
circumstances known to the Borrowers), are reasonably likely to result in an
adverse determination and if determined adversely, would reasonably be expected
to have a Material Adverse Effect.

 

5.07      No Default.  No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

 

5.08      Ownership of Property; Liens.  Each of the Company and its
Subsidiaries has good record title to, or valid leasehold interests in or rights
to use, all real property necessary or

 

56

--------------------------------------------------------------------------------


 

used in the ordinary conduct of the business of the Company and its Subsidiaries
as now conducted, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

 

5.09      Environmental Compliance.  Except as would not reasonably be expected
to have a Material Adverse Effect: (i) the Company and its Subsidiaries, and
their respective business operations and real property are and have been in
compliance with all Environmental Laws; (ii) neither the Company nor any
Subsidiary is subject to or has received notice of any actual or alleged
violation of or liability under Environmental Law; and (iii) neither the Company
nor any of its Material Subsidiaries has knowledge of any basis for any
liability under Environmental Law.

 

5.10      ERISA Compliance.  (a)     The Company and each ERISA Affiliate have
made all required contributions to each Pension Plan and each Multiemployer
Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Pension Funding Rules has been made with respect
to any Pension Plan.  No ERISA Event that would reasonably be expected to have a
Material Adverse Effect has occurred and is outstanding or, to the knowledge of
the Company, is reasonably likely to occur.

 

(b)           There are no pending or, to the knowledge of the Company,
threatened in writing claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.

 

(c)           Each Plan has been maintained in accordance with its terms and all
applicable Laws, including ERISA and the Code, except to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

5.11      Margin Regulations; Investment Company Act.  (a) No Borrower nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)           No Borrower nor any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.12      OFAC and Anti-Terrorism Laws.  The Company and its Subsidiaries, and
to the knowledge of the Company, each of their respective officers, employees,
directors and agents, are in compliance with applicable Sanctions in all
material respects.  The Company has implemented and maintains in effect for
itself and its Subsidiaries policies and procedures designed to promote and
achieve compliance in all material respects by the Company, its Subsidiaries,
and each of their respective officers, employees, directors and agents, with
applicable Sanctions.  Neither the Company nor any of its Subsidiaries, and to
the knowledge of the Company, no director, officer, employee, or agent of the
Company or any of its Subsidiaries, is (a) a Person that is a Sanctioned Person
or (b) located, organized or resident in a Sanctioned Country.  Neither the
making of the Loans hereunder nor the direct use of the proceeds thereof, or to
the knowledge of the Company, the indirect use of the proceeds thereof, will
violate the Act, the Trading with the Enemy Act, or

 

57

--------------------------------------------------------------------------------


 

any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or the executive order relating thereto.  The Company and its
Subsidiaries are in compliance in all material respects with the Act.

 

5.13      Anti-Corruption Laws.  The Company has implemented and maintains in
effect for itself and its Subsidiaries policies and procedures designed to
promote and achieve compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010.

 

5.14      Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other tax returns and reports required to be filed, and have paid all
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except (a) Taxes that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
being maintained in accordance with GAAP or (b) to the extent that the failure
to pay or file would not reasonably be expected to have a Material Adverse
Effect.

 

5.15      Subsidiaries.  As of the Closing Date, the Company has no direct or
indirect Subsidiaries and no Material Subsidiaries other than those specifically
disclosed in Part A of Schedule 5.15 and has no material equity investments in
any other corporation or entity other than those specifically disclosed in
Part B of Schedule 5.15.

 

5.16      EEA Financial Institution.  No Loan Party is an EEA Financial
Institution.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall cause each Subsidiary (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03, in each case, which the Company shall deliver on
behalf of itself and its Subsidiaries) to:

 

6.01      Financial Statements.  Deliver to the Administrative Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of earnings, shareholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, prepared in accordance with GAAP, audited and
accompanied by a financial statement report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception; and

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
earnings and cash flows for such fiscal quarter and for the portion of

 

58

--------------------------------------------------------------------------------


 

the Company’s fiscal year then ended, all in reasonable detail, and certified by
a Responsible Officer of the Company to the extent required by the SEC.

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

6.02      Certificates; Other Information.  Deliver to the Administrative Agent,
in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a duly completed Compliance Certificate signed
by a Responsible Officer of the Company;

 

(b)           promptly after the same are available, copies of each annual
report, proxy statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
current reports which the Company may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and

 

(c)           promptly after written request, such additional information
regarding the business, financial or corporate affairs of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent, including at the request of any Lender made through the
Administrative Agent, may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) such documents
are publicly available from the SEC on the Internet at http://www.sec.gov (or
any successor or replacement site or (ii) on which such documents are posted on
the Company’s behalf on IntraLinks, DebtDomain, DebtX or another relevant
website (the “Platform”), if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that upon request of the
Administrative Agent, the Company shall provide to the Administrative Agent by
electronic mail electronic versions (i.e. soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide copies (including by telecopy or other electronic means)
of the Compliance Certificate required by Section 6.02(a) to the Administrative
Agent. The Administrative Agent shall have no obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on

 

59

--------------------------------------------------------------------------------


 

behalf of such Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on the Platform and (b) certain of the Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”). Each Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.08); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (iv) the Administrative Agent and the Arranger shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, no Borrower shall be under any obligation to mark any Borrower
Materials “PUBLIC”.

 

6.03      Notices.  Notify the Administrative Agent within five (5) days of any
Responsible Officer of the Company obtaining actual knowledge:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation, investigation,
claim or proceeding affecting the Company or any Subsidiary or their respective
operations or real property, including pursuant to any applicable Environmental
Laws; and

 

(c)           of the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.

 

6.04      Payment of Obligations.  Pay and discharge as the same shall become
due and payable (subject to any applicable grace periods and Tax extensions):
(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, and (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except, in each case of the foregoing
clauses (a) and (b), (i) to the extent the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves, if
any, in accordance

 

60

--------------------------------------------------------------------------------


 

with GAAP are being maintained by the Company or such Subsidiary or (ii) where
such failure would not reasonably be expected to result in a Material Adverse
Effect.

 

6.05      Preservation of Existence, Etc.  (a) Preserve and maintain in full
force and effect its legal existence and good standing (or equivalent status)
under the Laws of the jurisdiction of its organization except (i) in a
transaction permitted by Section 7.02 or (ii) solely in the case of a Subsidiary
of the Company that is not a Loan Party, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises in the normal conduct of its business, except (i) in a transaction
permitted by Section 7.02, (ii) if the Company should reasonably determine that
the preservation and maintenance thereof is no longer desirable in the conduct
of the business of the Company and its Subsidiaries, taken as a whole, or
(iii) to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, except (i) if the Company
should reasonably determine that the preservation and maintenance thereof is no
longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole, or (ii) to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

6.06      Maintenance of Properties.  (a) Maintain and preserve all properties
necessary for the conduct of the business of the Company and the Subsidiaries in
good working order and condition, ordinary wear and tear excepted, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

6.07      Compliance with Laws.  Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

6.08      Inspection Rights; Books and Records.

 

(a)           Following the occurrence and during the continuation of an Event
of Default, the Company shall, and shall cause each Subsidiary to, permit
representatives and independent contractors of the Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants, all
at the expense of the Company and at any time during normal business hours with
reasonable advance written notice; provided, however, that (a)  all visits or
discussions by any Lender shall be coordinated through the Administrative Agent,
(b) a Responsible Officer of the Company shall be present during any discussions
with the Company’s independent public accountants, and (c) a representative
officer of the Company must be present for visits and inspections of
Subsidiaries and discussions with officers of any Subsidiary.

 

61

--------------------------------------------------------------------------------


 

(b)           Maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare the Company’s financial
statements in conformity in all material respects with GAAP consistently
applied.

 

6.09      Compliance with ERISA.  Do, and cause each of its ERISA Affiliates
to maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state law, except where the
failure to comply with this Section 6.09 would not reasonably be expected to
have a Material Adverse Effect.

 

6.10      Use of Proceeds.  Use the proceeds of the Borrowings for general
corporate purposes of the Company and its Subsidiaries (including working
capital, capital expenditures, non-hostile acquisitions and share repurchases),
in each case to the Company’s knowledge not in contravention of any Law or of
any Loan Document.

 

6.11      Anti-Corruption Laws and Sanctions.  Maintain policies and procedures
designed to promote and achieve compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010
and applicable Sanctions.

 

6.12          Insurance.  Maintain insurance (giving effect to reasonable and
prudent self-insurance or insurance with captive insurers) according to
reasonable and prudent business practices.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary (except that Sections 7.02 and 7.03 shall
apply to the Loan Parties only) to, directly or indirectly:

 

7.01      Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals, replacements, refinancings, refundings or extensions thereof, in
each case, that do not increase the principal amount thereof;

 

(c)           Liens for taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted, in
each case, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)           security interests on any property or assets of any Subsidiary to
secure indebtedness owing by it to the Company or to another Subsidiary of the
Company;

 

62

--------------------------------------------------------------------------------


 

(e)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, bailee’s or other like Liens, in each case, arising in the ordinary
course of business and not securing Indebtedness, including liens incurred in
the ordinary course of business in connection with the purchase of or storing
and/or handling of goods or assets;

 

(f)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, and employee benefit plans from time to time in effect,
other than any Lien imposed by ERISA (except for inchoate Liens arising under
ERISA to secure current service pension liabilities as they are incurred under
the provisions of employee benefit plans from time to time in effect);

 

(g)           deposits to secure the performance of tenders, bids, trade
contracts and leases, statutory or regulatory obligations, surety, stay, customs
and appeal bonds, statutory bonds, performance bonds, government contracts,
trade contracts, performance and return of money bonds and other obligations of
a like nature (in each case, other than for borrowed money), in each case,
incurred in the ordinary course of business (including deposits to secure
letters of credit issued to secure any such obligation and to secure liability
for premiums to insurance carriers);

 

(h)           easements, rights-of-way, restrictions, licenses, encroachments,
protrusions and other similar charges or encumbrances and minor title
deficiencies, affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(i)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or (i) or securing appeal
or other surety bonds related to such judgments;

 

(j)            Liens arising from licenses, operating leases or subleases
permitted hereunder granted to other Persons in the ordinary course of business,
in each case, not interfering in any material respect with the business of the
Company or any of its Subsidiaries and not securing Indebtedness;

 

(k)           precautionary UCC financing statements filed in connection with
operating leases or consignment of goods in the United States, in any case,
entered into or otherwise consummated in the ordinary course of business;

 

(l)            (i) bankers’ Liens, rights of setoff, revocation, refund,
chargeback or overdraft protection, and other similar Liens existing solely with
respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Company or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, including those involving pooled accounts and netting
arrangements and (ii) Liens or rights of setoff against credit balances of the
Company or any Subsidiary with credit card issuers or credit card processors or
amounts owing by payment card issuers or payment card processors to Company or
any Subsidiary, in each case in the ordinary course of business;

 

63

--------------------------------------------------------------------------------


 

(m)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary or becomes a
Subsidiary of the Company; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary;

 

(n)           Liens encumbering the Company’s or any of its Subsidiary’s equity
interests or other investments in any joint venture (i) securing obligations
(other than Indebtedness) of the Company or such Subsidiary under the joint
venture agreement for such joint venture or (ii) in the nature of customary
voting, equity transfer, redemptive rights or similar terms (other than Liens
securing Indebtedness) under any such agreement;

 

(o)           Liens securing Indebtedness in respect of capital leases, purchase
money obligations and other similar obligations of the Company and its
Subsidiaries, in each case, the proceeds of which are used in whole or in part
to design, acquire, install or construct or make progress or milestone payments
with respect to fixed or capital assets acquired after the Closing Date or
improvements acquired after the Closing Date with respect thereto; provided,
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness or otherwise subject to such lease;

 

(p)           Liens with respect to operating leases; provided, that such Liens
do not at any time encumber any property other than the property subject to such
lease;

 

(q)           licenses, releases, immunities or other rights under, to or of
intellectual property granted by the Company or any Subsidiary, in each case, in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of business of the Company and its Subsidiaries;

 

(r)            Liens consisting of contractual obligations of any Loan Party to
sell or otherwise dispose of assets;

 

(s)            Liens arising from obligations under Swap Contracts entered into
in the ordinary course of business and not for speculative purposes; and

 

(t)            Liens that would otherwise not be permitted by this Section 7.01
securing additional Debt or other obligations of the Company or a Subsidiary;
provided that after giving effect thereto the aggregate unpaid principal amount
of such Debt of the Company and its Subsidiaries secured by such Liens permitted
by this Section 7.01(t) shall not at any time exceed 20% of Net Tangible Assets.

 

7.02      Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that so long as no
Default would result therefrom, any Borrower may merge or consolidate with or
into any other Person if (i) such Borrower is the surviving Person, or
(ii) solely with respect to any Borrower other than the Company, the surviving
Person would meet the requirements to become a Designated Borrower pursuant to
Section 2.13 and shall expressly

 

64

--------------------------------------------------------------------------------


 

assume, in a writing executed and delivered to the Administrative Agent, the due
and punctual payment of the principal of and interest on the Loans and the
performance of the other Obligations under this Agreement and the other Loan
Documents on the part of such Borrower to be performed or observed, as fully as
if such Person were originally named as a Designated Borrower hereunder.

 

7.03      Use of Proceeds.  Use the proceeds of any Borrowing, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, in each case, in a manner which violates or
contravenes the Margin Regulations.

 

7.04      Sanctions.  Use the proceeds of any Loan, directly or, to the
knowledge of the Company, indirectly, to lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activity or business of any Person, or in any country or
territory, that, at the time of such funding, is a Sanctioned Person or is a
Sanctioned Country, respectively, unless otherwise licensed by the Office of
Foreign Assets Control of the U.S. Department of Treasury or the U.S. Department
of State or otherwise permitted under applicable Law, or (ii) in any other
manner that would result in a violation of applicable Sanctions by the
Administrative Agent or a Lender.

 

7.05      Anti-Corruption Laws.  Use directly, or to the Company’s knowledge,
indirectly, the proceeds of any Loan for any purpose which would result in a
material violation of the United States Foreign Corrupt Practices Act of 1977 or
the UK Bribery Act 2010.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01      Events of Default.  Any of the following shall constitute an “Event of
Default”:

 

(a)           Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan;
or (ii) within five (5) days after the same becomes due, any interest on any
Loan or any commitment, facility, utilization or other fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)           Specific Covenants. Any Loan Party fails to perform or observe, or
cause the Subsidiaries to perform or observe, as applicable, any term, covenant
or agreement contained in any of Section 6.03(a), 6.05(a), or Article VII; or

 

(c)           Other Defaults. Any Loan Party fails to perform or observe, or
cause the Subsidiaries to perform or observe, as applicable, any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for forty-five (45) days after the earlier of (1) the date upon which any Lender
or the Administrative Agent shall have given written notice thereof to the
Company (through the Administrative Agent and in accordance with
Section 11.02(a)(i)) or (2) any Responsible Officer of the Company shall have
otherwise become aware of such default; or

 

65

--------------------------------------------------------------------------------


 

(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or in respect of any Subsidiary herein, in any other Loan Document,
or in any document delivered in connection herewith or therewith shall be
incorrect in any material respect when made or deemed made; or

 

(e)           Cross-Acceleration. (i) The Company or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but after giving effect to any applicable
grace periods) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including undrawn or committed available
amounts and amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform (after giving effect to any applicable grace periods) any other
agreement or condition relating to any such Indebtedness or Guarantee contained
in any instrument or agreement evidencing, securing or relating thereto or any
other event of default occurs under the terms of (and as defined in) any such
instrument or agreement, in each case the effect of which failure or other event
of default is to cause the acceleration of the maturity thereof; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Company or any Subsidiary is the Defaulting Party (or equivalent
term, as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
the Threshold Amount, and in the case of any Early Termination Date resulting
from such a Termination Event, such Early Termination Date is not rescinded or
such Swap Termination Value is not paid within five (5) days following such
Early Termination Date; or

 

(f)            Insolvency Proceedings, Etc. Any Loan Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged, unvacated, not fully bonded, or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed, unvacated, not fully bonded, or unstayed for
60 calendar days, or an order for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Material Subsidiary admits in writing its inability or fails generally to pay
its debts as they become due, subject to applicable grace periods or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated, stayed, or fully bonded within 60 days after its issue
or levy; or

 

66

--------------------------------------------------------------------------------


 

(h)           Monetary Judgments. One or more final non-appealable monetary
judgments, decrees or arbitration awards is entered against any Borrower
involving in the aggregate liability (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), as to
any single or related series of transactions, incidents or conditions, of the
Threshold Amount or more, and the same shall remain undischarged or unsatisfied
for a period of 60 consecutive days after the entry thereof during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
Material Subsidiary to enforce any such judgment and such action shall not be
stayed; or

 

(i)            Non-Monetary Judgments. Any final non-appealable non-monetary
judgment, order or decree is entered against any Borrower which does or would
reasonably be expected to have a Material Adverse Effect, and there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

 

(j)            ERISA. An ERISA Event occurs which, alone or in connection with
any other ERISA Events that have occurred or are reasonably likely to occur,
would reasonably be expected to result in a Material Adverse Effect;

 

(k)           Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(l)            Change of Control. There occurs any Change of Control with
respect to the Company.

 

8.02      Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, upon notice to the Company, take any or all of
the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand or protest of any kind, all of which are hereby
expressly waived by the Borrowers; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01, the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid

 

67

--------------------------------------------------------------------------------


 

shall automatically become due and payable, in each case, without further act of
the Administrative Agent or any Lender.

 

8.03      Application of Funds.

 

(a)           After the exercise of remedies provided for in Section 8.02 (or
after the Loans have automatically become immediately due and payable as set
forth in the proviso to Section 8.02), any amounts received by the
Administrative Agent on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel and amounts payable
under Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, facility fees and
utilization fees) payable to the Lenders (including reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid facility fees, and interest on the Committed Loans, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Bid Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Fifth
payable to them;

 

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Bid Loans, in the inverse order of maturity, among the relevant
Lenders in proportion to the respective amounts described in this clause Sixth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

(b)           For purposes of calculating the portion of any such amount
received by the Administrative Agent in any currency to be applied as provided
in Section 8.03(a), the Administrative Agent may designate the date of such
receipt as a Revaluation Date for purposes of determining the Spot Rates of the
currency in which such amount is denominated and the Spot Rates of any
currencies in which any applicable Obligations are denominated. The
Administrative Agent shall so apply any such amount by making payments
denominated in the same currency as the amount so received by the Administrative
Agent is denominated.

 

68

--------------------------------------------------------------------------------


 

(c)           The obligation of each Borrower in respect of any such sum due
from it to the Administrative Agent or any Lender hereunder or under the other
Loan Documents shall, notwithstanding any such application in a currency (the
“Application Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
the date of any such application by the Administrative Agent of any such amount
in the Application Currency, (i) in the case of any such application to
Obligations in respect of a Bid Loan made by a Bid Loan Lender, such Bid Loan
Lender, or (ii) in the case of any such application to any other Obligations,
the Administrative Agent, may, in accordance with normal banking procedures,
purchase the Agreement Currency with the Application Currency. If the amount of
the Agreement Currency so purchased is less than the Obligations originally due
to the Administrative Agent or any applicable Lender from any Borrower in the
Agreement Currency, such Borrower acknowledges that the applicable Obligations
shall remain outstanding to the extent of such difference. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any applicable Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01      Appointment; Nature of Relationship.  U.S. Bank is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents.  The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article IX.  Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, and (ii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

 

9.02      Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

69

--------------------------------------------------------------------------------


 

9.03      General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Loan Parties,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person or the material breach
in bad faith by such Person of its express obligations under the applicable Loan
Document.

 

9.04      No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; or (f) the financial condition of the Loan Parties or any
guarantor of any of the Obligations or of any of the Loan Parties’ or any such
guarantor’s respective Subsidiaries.

 

9.05      Action on Instructions of Lenders.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.  The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.  The
Administrative Agent may, at any time, request instructions from the Required
Lenders with respect to any actions or approvals which, by the terms of this
Agreement or any of the Loan Documents, the Administrative Agent is permitted or
required to take or to grant without consent or approval from the Required
Lenders, and if such instructions are promptly requested, the Administrative
Agent will be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents and will not have any
liability for refraining from taking any action or withholding any approval
under any of the Loan Documents until it has received such instructions from the
Required Lenders.

 

9.06      Employment of Administrative Agents and Counsel.  The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact.
  The Administrative Agent will not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact except to the extent that a court
of competent jurisdiction determines in a final and nonappealable

 

70

--------------------------------------------------------------------------------


 

judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of agents or attorneys-in-fact.

 

9.07      Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.01 and 4.02, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

 

9.08      Administrative Agent’s Reimbursement and Indemnification.  The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (determined without excluding the Defaulting
Lenders) (i) for any amounts not reimbursed by the Loan Parties for which the
Administrative Agent is entitled to reimbursement by the Loan Parties under the
Loan Documents, (ii) for any other expenses incurred by the Administrative Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two (2) or more of the Lenders) and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.01(d) shall, notwithstanding the provisions of
this Section 9.08, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 9.08
shall survive payment of the Obligations and termination of this Agreement.

 

9.09      Notice of Event of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or a Loan Party referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders;
provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to

 

71

--------------------------------------------------------------------------------


 

disclose, and shall not be liable for the failure to disclose, any information
relating to the Loan Parties or any of their Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity.

 

9.10      Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the Loan
Parties or any of their Subsidiaries in which such Loan Party or such Subsidiary
is not restricted hereby from engaging with any other Person.

 

9.11      Lender Credit Decision, Legal Representation.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Company and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Loan Parties or any of their Affiliates that may
come into the possession of the Administrative Agent or Arranger (whether or not
in their respective capacity as Administrative Agent or Arranger) or any of
their Affiliates.  Each Lender further acknowledges that it has had the
opportunity to be represented by legal counsel in connection with its execution
of this Agreement and the other Loan Documents, that it has made its own
evaluation of all applicable laws and regulations relating to the transactions
contemplated hereby, and that the counsel to the Administrative Agent represents
only the Administrative Agent and not the Lenders in connection with this
Agreement and the transactions contemplated hereby.

 

9.12      Successor Administrative Agent.  The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Company,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its intention to resign.  Upon any such resignation, the Required Lenders
shall have the right to appoint (upon consultation with the Company as long as
no Event of Default exists), on behalf of the Lenders, a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within fifteen (15) days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Lenders, a
successor

 

72

--------------------------------------------------------------------------------


 

Administrative Agent.  Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder.  If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Loan Parties shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent.  Upon the effectiveness of the
resignation of the Administrative Agent, the resigning Administrative Agent
shall be discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation of an Administrative
Agent, the provisions of this Article IX shall continue in effect for the
benefit of such Administrative Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 9.12, then the term
“Prime Rate” as used in this Agreement shall mean the prime rate, base rate or
other analogous rate of the new Administrative Agent.

 

9.13      Delegation to Affiliates.  The Loan Parties and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and XI.

 

9.14      Co-Documentation Agent, Co-Syndication Agents, etc.  Neither any of
the Lenders identified in this Agreement as a “co-agent” nor any
Co-Documentation Agent or Co-Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
such Lenders as it makes with respect to the Administrative Agent in
Section 9.11.

 

9.15      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, any Arranger and any book runner and the Lenders are arm’s-length
commercial transactions between the Loan Parties and their Affiliates, on the
one hand, and the Administrative Agent, any Arranger and any book runner and the
Lenders, on the other hand, (B) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Loan Parties are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby

 

73

--------------------------------------------------------------------------------


 

and by the other Loan Documents; (ii) (A) each of the Administrative Agent, any
Arranger and any book runner and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Loan Parties or any of their Affiliates, or any other Person and
(B) neither the Administrative Agent, any Arranger and any book runner nor any
Lender has any obligation to the Loan Parties or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, any Arranger and any book runner and each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
Affiliates, and neither the Administrative Agent, any Arranger and any book
runner nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or their Affiliates.  To the fullest extent permitted by law,
the Loan Parties hereby waive and release any claims that they may have against
the Administrative Agent, any Arranger and any book runner and each of the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

ARTICLE X
COMPANY GUARANTY

 

In order to induce the Lenders to extend credit to the Designated Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees the
payment when and as due of the Obligations of each Designated Borrower. The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Designated Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any Designated Borrower under the provisions
of this Agreement or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or
such Lender in favor of any Designated Borrower or any other Person.

 

74

--------------------------------------------------------------------------------


 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Designated Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Designated Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or such Lender in cash an amount equal to the unpaid principal amount of such
Obligation then due, together with accrued and unpaid interest thereon.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Designated Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Designated Borrower to the Administrative Agent and the
Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.

 

ARTICLE XI
MISCELLANEOUS

 

11.01    Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the Company and the applicable Loan Party or Loan
Parties, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall (subject to Section 2.15 and as further
provided below with respect to any Defaulting Lender):

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

75

--------------------------------------------------------------------------------


 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (ii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;

 

(e)           change Section 8.03 in a manner that would alter the pro rata
sharing of payments or commitment reductions required thereby without the
written consent of each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(g)           amend Section 1.06 or the definition of “Alternative Currency”
without the consent of each Lender;

 

(h)           release the Company from the Company Guaranty without the written
consent of each Lender; or

 

(i)            release the Company or any Designated Borrower from its
Obligations hereunder without the consent of each Lender, except to the extent
such release is permitted by Section 2.13;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (y) Section 8.03 may not be changed
in any manner that would alter the pro rata sharing of payments required thereby
without the consent of such Lender and (z) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other Lenders or affected Lenders, as the
case may be, shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the prior written consent of the Company only, amend, modify or supplement
this

 

76

--------------------------------------------------------------------------------


 

Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency of a technical or immaterial nature, as
determined in good faith by the Administrative Agent.

 

11.02    Notices and Other Communications; Facsimile Copies.

 

(a)           General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile or electronic mail transmission). All such written notices shall be
mailed, faxed, e-mailed or otherwise delivered to the applicable address,
facsimile number or (subject to subsection (c) below) electronic mail address,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)            if to the Borrowers or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Company and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (A) actual receipt by the relevant party hereto and
(B) (1) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (2) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (3) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (4) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (b) below), when delivered as provided in subsection (b) below.

 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent and the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

 

77

--------------------------------------------------------------------------------


 

next Business Day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender or any other Person for indirect,
special, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)           Change of Address, Etc. Each of the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

(e)           Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices and Committed Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or

 

78

--------------------------------------------------------------------------------


 

followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company shall indemnify each Agent Party and each Lender from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower.

 

11.03    No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, or (b) any Lender from exercising
setoff rights in accordance with Section 11.09 (subject to the terms of
Section 2.12); and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clause (b) of the preceding proviso and subject to
Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

11.04    Costs and Expenses.  The Company agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation,
syndication, distribution (including, without limitation, via the Platform) and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof, and
the consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable and documented out-of-pocket fees, expenses
and disbursements of one primary counsel for the Administrative Agent and one
local counsel for each relevant jurisdiction, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all reasonable and documented out-of-pocket fees, expenses and
disbursements of counsel. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
recording, documentary and similar taxes related thereto, and other
out-of-pocket expenses

 

79

--------------------------------------------------------------------------------


 

incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 11.04 shall be paid promptly and,
in any case under clause (b) of this Section 11.04, within fifteen (15) days
after written demand therefor. The agreements in this Section shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.

 

11.05    Indemnification by the Company.  The Company shall indemnify and hold
harmless the Administrative Agent, each Lender, each Arranger and each of their
respective Related Parties (collectively the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including fees,
expenses and disbursements of counsel) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby, (b) any Commitment or Loan or
the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, including,
without limitation, Environmental Laws; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(A) the gross negligence or willful misconduct of such Indemnitee, or (B) a
material breach in bad faith by such Indemnitee of its express obligations under
the applicable Loan Document or (ii) result from claims of any Indemnitee solely
against one or more other Indemnitees that have not resulted from the action,
inaction, participation or contribution of the Company or its Subsidiaries or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors.

 

No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through the Platform or other
similar information transmission systems in connection with this Agreement, nor
shall any party hereto have any liability to any other party hereto or its
Affiliates, and each party hereto hereby waives any claim, for any special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) relating to this Agreement or any other Loan Document or arising out of
such party’s activities in connection herewith or therewith (whether before or
after the Closing Date); provided, that this sentence shall not relieve the
Company from any obligation it may have pursuant to the first paragraph of this
Section 11.05 to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party that is not party to this Agreement or any other Loan Document.  All
amounts due under this Section 11.05 shall be payable within fifteen (15) days
after written demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.  This Section shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

80

--------------------------------------------------------------------------------


 

11.06    Payments Set Aside.  To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment.

 

11.07    Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose

 

81

--------------------------------------------------------------------------------


 

includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed; provided that the Company shall be deemed to have consented
to any such assignment if it shall not have objected thereto in writing within
five (5) Business Days after receiving notice thereof from the Administrative
Agent; provided, further, that it shall not be unreasonable for the Company to
refuse consent to any Person that is not engaged in the making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).

 

82

--------------------------------------------------------------------------------


 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (A) entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.03 and
11.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment and (B) subject to obligations in Section 3.01(e) and
(f); provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section. An Eligible Assignee of a Lender shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04 than such Lender would
have been entitled to receive as of the date such Eligible Assignee became a
party to this Agreement; provided, however, that this limitation shall not apply
to any Eligible Assignee designated by the Company pursuant to Section 11.15;
and provided, further, that this limitation shall also not apply with respect to
Loans to Borrowers not a party to this Agreement as of the date such Eligible
Assignee became a party to this Agreement.

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive

 

83

--------------------------------------------------------------------------------


 

absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by each of the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or any Defaulting Lender’s Affiliates or
Subsidiaries, or the Company or any of the Company’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.08
without regard to the existence of any participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such

 

84

--------------------------------------------------------------------------------


 

Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.15 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than its participating Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or the sale of the participation to such Participant is
made with the Company’s prior written consent.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.09 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

 

(e)           Limitations upon Participant Rights. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)           Designated Affiliates. Notwithstanding anything to the contrary
contained herein, a Lender may grant to an Affiliate of such Lender identified
as such in writing from time to time by the Lender to the Administrative Agent
and the Company (a “Designated Affiliate”) the option to provide all or any part
of any Committed Loan that such Lender would otherwise be obligated to make to a
Designated Borrower not organized under the laws of the United States or any
State thereof pursuant to this Agreement; provided, however, that if a
Designated Affiliate elects not to exercise such option or otherwise fails to
make all or any part of such Committed Loan, the Lender shall be obligated to
make such Committed Loan pursuant to the terms hereof or, if it fails to do so,
to make such payment to the Administrative Agent as is required under
Section 2.11(c)(ii). Each party hereto hereby agrees that (i) neither the grant
to any Designated Affiliate nor the exercise by any Designated Affiliate of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including their obligations
under Sections 3.01 and 3.04), (ii) no Designated Affiliate shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Lender shall for all purposes (other than
the funding of Committed Loans to such Designated Borrower), including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Committed
Loan by a Designated Affiliate hereunder shall utilize the Commitment of the
Lender to the same extent, and as if, such Committed Loan were made by such
Lender. Notwithstanding anything to the contrary contained herein, any
Designated Affiliate may with notice to, but without prior consent of the
Company and the Administrative Agent and with the payment of a processing fee of
$3,500, assign all or any portion of its right to receive payment with respect
to any Committed Loan to the Lender.

 

85

--------------------------------------------------------------------------------


 

11.08           Confidentiality.  Each of the Administrative Agent and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that (a) the Administrative Agent may disclose, after the Company
has filed its next periodic report with the SEC following the Closing Date,
information relating to this Agreement to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, and (b) Information may be
disclosed (i) to each of the Administrative Agent’s and each of the Lenders’
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) as may
be compelled in a judicial or administrative proceeding or as otherwise
requested by any Governmental Authority having or claiming to have jurisdiction
over it or its Related Parties, including any self-regulatory authority (in
which case such Person shall, except with respect to any non-scheduled or for
cause audit or examination conducted by bank accountants or any governmental
bank regulatory authority exercising examination or regulatory authority,
(x) promptly notify the Company in advance of such disclosure, to the extent not
prohibited by law, and (y) so furnish only that portion of such Information
which the applicable Person is legally required to disclose), (iii) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process (in which case, the Administrative Agent or any such Lender, as
applicable, shall (x) promptly notify the Company in advance of such disclosure,
to the extent not prohibited by law, and (y) so furnish only that portion of
such Information which the applicable Person is legally required to disclose),
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.08, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap, derivative or similar
transaction relating to a Borrower and its obligations, provided in the case of
each of clause (A) and (B) such parties have been notified of the confidential
nature of such Information and have acknowledged their obligation to keep such
Information confidential in accordance with this Section 11.08, (vii) with the
prior written consent of the Company (not to be unreasonably withheld), on a
confidential basis to (A)  any rating agency when required by it and (B) the
CUSIP Service Bureau or any similar organization or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 11.08 or (B) becomes available to the Administrative Agent or any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than the Company;  provided, however, that the source of such
Information was not known by the Administrative Agent, such Lender or such
Affiliate, as the case may be, to be bound by a confidentiality agreement or
other legal or contractual obligation of confidentiality with respect to such
Information.

 

For purposes of this Section 11.08, “Information” means all information received
from any Loan Party relating to any Loan Party or any of its businesses, other
than any such information that is publicly available or otherwise available to
the Administrative Agent or any Lender, as the case may be, on a
non-confidential basis prior to disclosure by any Loan Party; provided, however,
that the source of such information was not known by the Administrative Agent or
such Lender, as the case may be, to be bound by a confidentiality agreement or
other legal or contractual obligation of confidentiality with respect to such
information. Any Person

 

86

--------------------------------------------------------------------------------


 

required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Each of the Administrative Agent and each Lender
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws. 
Each Person who receives Information pursuant to this Agreement shall use such
Information solely for the purpose of fulfilling such Person’s obligations or
exercising such Person’s rights under this Agreement.

 

All Information as defined in this Section 11.08, including requests for waivers
and amendments, furnished by the Company, any Borrower, any of their respective
Subsidiaries or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Loan Parties and their
respective Subsidiaries or their respective securities.  Accordingly, each
Lender represents to the Company, each other Borrower, as applicable, and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable Law.

 

Without limiting Section 11.12, the Borrowers agree that the terms of this
Section 11.08 shall set forth the entire agreement between the Borrowers and the
Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 11.08 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.

 

11.09           Set-off.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Company or any other Loan Party, any such notice being
waived by the Company (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held by, and other indebtedness at any time owing by such Lender to
or for the credit or the account of the respective Loan Parties against any and
all Obligations owing to such Lender hereunder or under any other Loan Document
to the extent such Obligations are due and payable to such Lender; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this
Section 11.09 are in addition to the other rights and remedies (including other
rights of set-off) that such Lender may have. Each Lender agrees promptly to

 

87

--------------------------------------------------------------------------------


 

notify the Company and the Administrative Agent after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

 

11.10           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, promptly refunded to the Company.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.11           Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic (.pdf) transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.12           Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

11.13           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and the making of
the Loans contemplated herein and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated.

 

11.14           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing

 

88

--------------------------------------------------------------------------------


 

provisions of this Section 11.14, if and to the extent that the enforceability
of any provisions in this Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, then such provisions shall be deemed to be in effect only to the extent
not so limited.

 

11.15           Replacement of Lenders.  If the Company is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense, and with the efforts of the
Company and the Administrative Agent, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.07), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Company shall have paid (or caused a
Designated Borrower to pay) to the Administrative Agent the assignment fee (if
any) specified in Section 11.07(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or applicable Designated Borrower (in the case of all other
amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.16           Governing Law.

 

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW (WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF) OF THE STATE OF
ILLINOIS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

89

--------------------------------------------------------------------------------


 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF ILLINOIS SITTING IN COOK COUNTY OR OF THE UNITED STATES FOR THE
NORTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, THAT MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

11.17           Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

11.18           Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary for any Lender Party to convert a sum due
hereunder or under any other Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures such Lender Party could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of each Borrower in respect of any such sum
due from it to such Lender Party hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the Agreement Currency, be discharged only to the extent that on the
Business Day following receipt by such Lender Party of any sum adjudged to be so
due in the Judgment Currency, such Lender Party may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to such Lender Party from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender Party against such loss. If the amount of the
Agreement Currency so purchased is greater than (a) the sum originally due to
such Lender Party in such currency and (b) any amounts shared with other Lender
Parties as a result of

 

90

--------------------------------------------------------------------------------


 

allocations of such excess as a disproportionate payment to such Lender Party
under Section 2.12, such Lender Party agrees to return the amount of any excess
to such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

11.19           No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Arranger is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) except as expressly set forth in
Section 11.07(c), neither the Administrative Agent nor any Lender or Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrowers with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any of the Lenders or Arrangers has
advised or is currently advising any Borrower or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Lender
or Arranger has any obligation to any Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor any Lender or Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the Lenders
and the Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.

 

11.20           USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Act.

 

11.21           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any

 

91

--------------------------------------------------------------------------------


 

liability of any party hereto that is an EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

11.22           Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any applicable state laws based on the
Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

[Signature pages follow.]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

 

W.W. GRAINGER, INC.

 

 

 

 

 

By:

/s/ Philip M. West

 

Name:

Philip M. West

 

Title:

Vice President and Treasurer

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Kathryn Schad Reuther

 

Name:

Kathryn Schad Reuther

 

Title:

Senior Vice President

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Thiplada Siddiqui

 

Name:

Thiplada Siddiqui

 

Title:

Vice President

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Suzanne Ergastolo

 

Name:

Suzanne Ergastolo

 

Title:

Executive Director

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael Contreras

 

Name:

Michael Contreras

 

Title:

Vice President

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Hogan Mak

 

Name:

Hogan Mak

 

Title:

Director

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Keith L. Burson

 

Name:

Keith L. Burson

 

Title:

Senior Vice President

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A. as a Lender

 

 

 

 

 

By:

/s/ Matthew McLaurin

 

Name:

Matthew McLaurin

 

Title:

Director

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Chris Walton

 

Name:

Chris Walton

 

Title:

Director

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Brian Crowley

 

Name:

Brian Crowley

 

Title:

Managing Director

 

 

 

 

By:

/s/ Cara Younger

 

Name:

Cara Younger

 

Title:

Director

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender

 

Commitment

 

Pro Rata Share

 

U.S. Bank National Association

 

$

120,000,000.00

 

16.000000000

%

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

120,000,000.00

 

16.000000000

%

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

110,000,000.00

 

14.666666667

%

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

82,500,000.00

 

11.000000000

%

 

 

 

 

 

 

 

Royal Bank of Canada

 

$

82,500,000.00

 

11.000000000

%

 

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

70,000,000.00

 

9.333333333

%

 

 

 

 

 

 

 

The Northern Trust Company

 

$

70,000,000.00

 

9.333333333

%

 

 

 

 

 

 

 

HSBC Bank USA, N.A.

 

$

45,000,000.00

 

6.000000000

%

 

 

 

 

 

 

 

Barclays Bank PLC

 

$

25,000,000.00

 

3.333333333

%

 

 

 

 

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

 

$

25,000,000.00

 

3.333333333

%

 

 

 

 

 

 

 

TOTAL

 

$

750,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

PART A

SUBSIDIARIES AND MATERIAL SUBSIDIARIES

 

Subsidiary

 

Jurisdiction

2020 Supplies Limited

 

England & Wales

2422626 Ontario Inc.

 

Ontario

971086 Ontario Inc.

 

Ontario

Acklands - Grainger Inc.

 

Canada

AJ Howard Industrial Supplies Limited

 

England & Wales

American Fabory Corporation

 

Delaware

Apex Industrial Limited

 

Scotland

Ashlink Software Limited

 

England & Wales

Blackrock Tools Inc.

 

Ontario

BMF Finance B.V.

 

Netherlands

BMF Fundco B.V.

 

Netherlands

BMF Management Services B.V.

 

Netherlands

BMFGH Holding B.V.

 

Netherlands

Bogle and Timms Limited

 

England & Wales

Borstlap International B.V.

 

Netherlands

Cambridge Tool Supplies Limited

 

England & Wales

CJ Bent & Son Limited

 

England & Wales

Comag PTY Limited

 

Australia

Combori N.V.

 

Belgium

Cromwell Bearings and Transmission Services Limited

 

England & Wales

Cromwell Czech Republic s.r.o.

 

Czech Republic

Cromwell Group (Holdings) Limited

 

England & Wales

Cromwell Group (International) Limited

 

England & Wales

Cromwell Industrial Supplies Private Limited

 

India

Cromwell Logistics Limited

 

England & Wales

Cromwell PTY Limited

 

Australia

Cromwell SAS

 

France

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction

Cromwell Sp z.o.o.

 

Poland

Cromwell Tools (Norwich) Limited

 

England & Wales

Cromwell Tools (Rochester) Limited

 

England & Wales

Cromwell Tools (Shanghai) Co. Ltd.

 

People’s Republic of China

Cromwell Tools (Thailand) Co. Ltd.

 

Thailand

Cromwell Tools Limited

 

England & Wales

Cromwell Tools SDN BHD

 

Malaysia

Cromwell Tools SRL

 

Romania

PT Cromwell Tools

 

Indonesia

Cromwell-Siddle (Grimsby) Limited

 

England & Wales

CV Noordoever

 

Netherlands

Dayton Electric Manufacturing Co.

 

Illinois

E & R Industrial Sales, Inc.

 

Michigan

E&R Tooling and Solutions de Mexico, S. de R.L. de C.V.

 

Mexico

East Midlands Property Developments Limited

 

England & Wales

Engineerstore Limited

 

England & Wales

Fabory Asia B.V.

 

Netherlands

Fabory Canada Inc.

 

Canada

Fabory Centres Belgium N.V.

 

Belgium

Fabory CZ Holding s.r.o.

 

Czech Republic

Fabory France S.A.

 

France

Fabory Kötoelem Kereskedelmi KFT

 

Hungary

Fabory Masters in Fasteners Group B.V.

 

Netherlands

Fabory Nederland B.V.

 

Netherlands

Fabory Overseas Holding B.V.

 

Netherlands

Fabory Poland Sp. z.o.o.

 

Poland

Fabory Portugal Lda.

 

Portugal

Fabory Shanghai Co. Ltd.

 

People’s Republic of China

Fabory Slovakia s.r.o.

 

Slovakia

Fabory Spain S.L.

 

Spain

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction

Fabory SRL

 

Romania

Fabory U.S.A., Ltd.

 

Delaware

Fabory UK Holdings Limited

 

England & Wales

Fabory UK Limited

 

England & Wales

FEC Distribution Specialties Inc.

 

Ontario

FFSA S.A.

 

France

Fixbolt (Suhzou) Co., Ltd. Taicang

 

People’s Republic of China

G.T.S.S. Engineers Supplies Limited

 

England & Wales

Gamut Supply LLC

 

Delaware

GHC Specialty Brands, LLC

 

Wisconsin

GMMI LLC

 

Delaware

Grainger Asia Pacific K.K.

 

Japan

Grainger Brasil Comércio e Distribuição Ltda.

 

Brazil

Grainger Brasil Participações Ltda.

 

Brazil

Grainger Canada Holdings ULC

 

Alberta

Grainger Caribe, Inc.

 

Illinois

Grainger China LLC

 

People’s Republic of China

Grainger Colombia Holding Company, LLC

 

Delaware

Grainger Colombia S.A.S.

 

Colombia

Grainger Dominicana SRL

 

Dominican Republic

Grainger Energy Initiatives, LLC

 

Delaware

Grainger Global Holdings, Inc.

 

Delaware

Grainger Global Online Business Ltd

 

England and Wales

Grainger Global Trading (Shanghai) Company Limited

 

People’s Republic of China

Grainger Guam L.L.C.

 

Guam

Grainger India Private Limited

 

India

Grainger Industrial MRO de Costa Rica S.R.L.

 

Costa Rica

Grainger Industrial Supply India Private Limited

 

India

Grainger International Holdings B.V.

 

Netherlands

Grainger International, Inc.

 

Illinois

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction

Grainger Japan Holdings, Inc.

 

Delaware

Grainger Japan, Inc.

 

Delaware

Grainger Latin America Holding Company, Inc.

 

Delaware

Grainger Management LLC

 

Illinois

Grainger Mexico LLC

 

Delaware

Grainger NRCI, LLC

 

Delaware

Grainger Panama S.A.

 

Panama

Grainger Panama Services S. de R.L.

 

Panama

Grainger Peru S.R.L.

 

Peru

Grainger Pleasant Prairie RC LLC

 

Delaware

Grainger Procurement Company LLC

 

Illinois

Grainger Registry Services, LLC

 

Delaware

Grainger Safety Services, Inc.

 

Delaware

Grainger Service Holding Company, Inc. (d/b/a Grainger Lighting Services)

 

Delaware

Grainger Services International Inc.

 

Illinois

Grainger Services Network, Inc.

 

Delaware

Grainger Singapore Pte. Ltd.

 

Singapore

Grainger, S.A. de C.V.

 

Mexico

GWW Investments C.V.

 

Netherlands

GWW UK Holdings Ltd.

 

England and Wales

Helivend Limited

 

Scotland

HF Supplies Scotland Limited

 

England & Wales

I S One, Inc.

 

Michigan

Imperial Supplies Holdings, Inc.

 

Delaware

Imperial Supplies LLC

 

Delaware

Inbema N.V.

 

Curaçao Netherlands Antilles

India Pacific Brands

 

Mauritius

Industrial Supply Alliance Limited

 

England & Wales

John Blee (Tools) Limited

 

England & Wales

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction

John Smallman Limited

 

England & Wales

JSL Bearbreak Limited

 

England & Wales

Kennedy International (England) Limited

 

England & Wales

Krusters 2000 Inc.

 

Ontario

LN Participações Ltda.

 

Brazil

McSkimming Industrial Supplies Limited

 

Scotland

Merlin Business Software Limited

 

England & Wales

MFC I, Inc.

 

Delaware

MonotaRO Co., Ltd.

 

Japan

Mountain Ventures WWG IV, LLC

 

Delaware

Mountain Ventures WWG V, LLC

 

Delaware

Mountain Ventures WWG, LLC

 

Delaware

MRO Soluciones, S.A. de C.V.

 

Mexico

NAVIMRO Co., Ltd.

 

Republic of Korea (South Korea)

Newton RC, LLC *

 

Delaware

Norwell Engineering Limited

 

England & Wales

Pimentel Fasteners B.V.

 

Netherlands

Pleasant Prairie RC, LLC *

 

Delaware

Pro Tool Point Supply, Inc.

 

Illinois

PT MonotaRO Indonesia

 

Indonesia

Red Twig LLC

 

Delaware

Safety Registry Services, LLC

 

Delaware

Safety Solutions, Inc.

 

Ohio

Sterling Fabory India Private Limited (50%)

 

India

Technical Tooling Limited

 

England & Wales

The Kennedy Group Limited

 

England & Wales

Tooling & Engineering Distributors (TED) Limited

 

Ireland

Turners (Ironmongers) Limited

 

England & Wales

Valentine Tools Limited

 

England & Wales

WFS (USA) Ltd.

 

South Carolina

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction

WFS Enterprises Inc.

 

Ontario

WFS Holding Company, Inc.

 

Michigan

WFS Ltd.

 

Ontario

Windsor Factory Supply Inc.

 

Michigan

WWG de Mexico, S.A. de C.V.

 

Mexico

WWG International Finance C.V.

 

Netherlands

WWG Servicios, S.A. de C.V.

 

Mexico

WWGH LLC

 

Delaware

Zoro IP Holdings, LLC

 

Illinois

Zoro Tools Europe GmbH

 

Germany

Zoro Tools, Inc.

 

Delaware

 

--------------------------------------------------------------------------------

*                 Per the definition of “Subsidiaries” in the Credit Agreement,
this is not a Subsidiary.

Each Subsidiary listed in bold above is a Material Subsidiary.

 

PART B

MATERIAL EQUITY INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

The Company and Subsidiaries have immaterial Liens on properties in the ordinary
course of business.

 

Pursuant to the Negative Lien and Undertaking to Create a Charge Agreement  (the
“Negative Lien Agreement”), dated September 17, 2009, between Grainger
Industrial Supply India Private Limited (“GISIPL”), a wholly owned Subsidiary of
Borrower, and Hong Kong Shanghai Bank Corporation Limited (“HSBC”), as security
for the 30,000,000 Indian Rupee credit facility (the “Indian Credit Facility”)
provided by HSBC to GISIPL, (i) GISIPL shall not create any mortgage, charge,
lien or encumbrance over any of its current or future assets for as long as any
amounts are outstanding and payable under the Indian Credit Facility; and
(ii) HSBC may create a charge over any of GISIPL’s assets at any time upon
request by HSBC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

W.W. GRAINGER INC.
and DESIGNATED BORROWERS:

 

W.W. Grainger, Inc.
100 Grainger Parkway
Lake Forest, IL 60045-5201
Attention: Neil Drohan, Director, Treasury Operations
Telephone No.: 847-535-1084
Telecopy No.: 847-535-9231

 

With copies to:

 

W.W. Grainger, Inc.

100 Grainger Parkway

Lake Forest, IL 60045-5201

Attention: General Counsel

Telephone No.: 847-535-4341

Telecopy No.: 847-535-4585

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office (for payments and Requests for Borrowings):

U.S. Bank National Association

190 South LaSalle Street

Chicago, Illinois  60603

Attention:  Kathryn S. Reuther

Telephone No.:  (312) 325-8899

Telecopy No.:  (312) 325-8754

 

With copies to:

 

U.S. Bank National Association, as Administrative Agent
1420 Fifth Avenue, 9th Floor
Seattle, Washington  98101
Attention:  Agency Services
FAX:  (206) 587-7022

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

 

Date:                ,   

 

To:          U.S. Bank National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of October 6, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among W.W. Grainger, Inc., an Illinois corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

o A Borrowing of Committed Loans        o A conversion or continuation of Loans

 

1.                                      On                , 20   (a Business
Day).

 

2.                                      In the amount of              .

 

3.             Comprised of               .  [Type of Committed Loan requested]

 

4.             In the following currency:                     .

 

5.             For Eurocurrency Rate Loans or CDOR Rate Loans: with an Interest
Period of             months.

 

6.             On behalf of [insert name of applicable Designated Borrower].

 

The Committed Borrowing, if any, requested herein complies with the proviso to
the first sentence of Section 2.01 of the Agreement.  [All of the conditions
applicable to the Loan requested herein as set forth in the Credit Agreement
have been satisfied as of the date hereof and will remain satisfied to the date
of such Loan.](1)

 

 

W.W. GRAINGER, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Bracketed statement not required for continuations or conversions.

 

Form of Committed Loan Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF BID REQUEST

 

Date            , 20   

 

To:          U.S. Bank National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of October 6, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among W.W. Grainger, Inc., an Illinois corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and U.S. Bank National Association as
Administrative Agent.

 

The Lenders are invited to make Bid Loans to [the Company] [specify applicable
Designated Borrower]:

 

1.             On                (a Business Day).

 

2.             In [Dollars] [specify other currency] in an aggregate amount not
exceeding [the Dollar Equivalent of] $              (with any sublimits set
forth below).

 

3.             Comprised of (select one):

 

o Bid Loans based on an Absolute Rate

o Bid Loans based on Eurocurrency Rate

 

Bid
Loan No.

 

Interest Period requested

 

Maximum principal
amount requested

 

1

 

days/mos

 

$

 

 

2

 

days/mos

 

$

 

 

3

 

days/mos

 

$

 

 

 

4.             The Bid Borrowing requested herein is to be made available to
[the Company] [specify applicable Designated Borrower] at the following account:
[account information].

 

The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.  All of the
conditions applicable to the Loan requested herein as set forth in the Credit
Agreement have been satisfied as of the date hereof and will remain satisfied to
the date of such Loan.

 

Form of Bid Request

 

--------------------------------------------------------------------------------


 

The Company authorizes the Administrative Agent to deliver this Bid Request to
the Lenders. Responses by the Lenders must be in substantially the form of
Exhibit B-2 to the Agreement and must be received by the Administrative Agent by
the time specified in Section 2.03 of the Agreement for submitting Competitive
Bids.

 

 

W.W. GRAINGER, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[DESIGNATED BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Form of Bid Request

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

FORM OF COMPETITIVE BID

 

Date:             ,    

 

To:          U.S. Bank National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of October 6, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among W.W. Grainger, Inc., an Illinois corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent.

 

In response to the Bid Request dated            , 20    the undersigned offers
to make the following Bid Loan(s) to [the Company] [specify applicable
Designated Borrower]:

 

1.             Borrowing date:                                          
                 (a Business Day).

 

2.             In [Dollars] [specify other currency] in an aggregate amount not
exceeding [the Dollar Equivalent of] $            (with any sublimits set forth
below).

 

3.             Comprised of:

 

Bid Loan No.

 

Interest Period
offered

 

Bid Maximum

 

Absolute Rate Bid
or Eurocurrency
Margin Bid(2)

 

1

 

       days/mos

 

$

                 

 

(— +)            

%

2

 

       days/mos

 

$

                 

 

(— +)            

%

3

 

       days/mos

 

$

                 

 

(— +)            

%

4

 

All payment of principal and interest in respect of this Bid Loan shall be paid
to the undersigned at the following account: [account information].

 

5

 

The Applicable Time for borrowing and payment of such Bid Loan(s) are: [specify
time(s)].

 

 

--------------------------------------------------------------------------------

(2)  Expressed in multiples of 1/100th of a basis point.

 

Form of Competitive Bid

 

--------------------------------------------------------------------------------


 

Contact Person:

Telephone:

 

 

[LENDER]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

*************************************************************************

 

THIS SECTION IS TO BE COMPLETED BY THE COMPANY IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID:

 

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

 

Principal Amount Accepted

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

W.W. GRAINGER, INC.

 

 

 

 

 

By:

 

 

Date:

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

[DESIGNATED BORROWER]

 

 

 

 

 

By:

 

 

Date:

 

Name:

 

 

 

 

Title:

 

 

 

 

Form of Competitive Bid

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                    ,   

 

To: U.S. Bank National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of October 6, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among W.W. Grainger, Inc., an Illinois corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent.

 

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the              of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

 

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

 

3. A review of the activities of the Company during such fiscal year has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal year the Company performed and observed all its Obligations
under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal year, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

W.W. GRAINGER, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](3) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](4) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](5) hereunder are several and not
joint.](6) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

--------------------------------------------------------------------------------

(3)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(4)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(5)  Select as appropriate.

 

(6)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.             Borrowers: W.W. Grainger, Inc. and certain subsidiaries thereof,
as Designated Borrowers

 

4.             Administrative Agent: U.S. Bank National Association, as the
administrative agent under the Credit Agreement

 

5.             Credit Agreement: Credit Agreement, dated as of October 6, 2017,
among W.W. Grainger, Inc. and certain subsidiaries thereof, as Designated
Borrowers, the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent

 

6.             Assigned Interest[s]:

 

Assignor[s](7)

 

Assignee[s](8)

 

Aggregate
Amount of
Commitment
for all
Lenders(9)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(10)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.           Trade Date:           ](11)

 

8.             Effective Date:                   , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(7)  List each Assignor, as appropriate.

 

(8)  List each Assignee, as appropriate.

 

(9)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitments of
all Lenders thereunder.

 

(11)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](12)

 

 

 

Accepted:

 

 

 

U.S. Bank National Association,

 

  as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to:](13)

 

 

 

[W.W. GRAINGER, INC.]

 

 

 

By:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(12)  To be added for Administrative Agent only if such assignment is to a
Person that is not a Lender.

 

(13)  To be added unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender.

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document,
(v) inspecting any of the Property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

 

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 11.07(b)(iii), (v),
and (vi)  of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.07(b)(iii) of the Credit Agreement), (iii) none of the
funds, monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, (iv) it agrees to indemnify and hold the Assignor harmless
against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment and Assumption, (v) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (vi) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (vii) it has received
a copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (viii) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

and Assumption and to purchase [the][such] Assigned Interest, and (ix) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts that have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts that have accrued from and after the
Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DESIGNATED BORROWER
AGREEMENT

 

Date:          ,     

 

To:          U.S. Bank National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Agreement is made and delivered pursuant to
Section 2.13 of the Credit Agreement, dated as of October 6, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among W.W. Grainger, Inc., an Illinois
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

Each of                      (the “New Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.

 

The documents required to be delivered to the Administrative Agent and each
Lender under Section 2.13 of the Credit Agreement will be furnished to the
Administrative Agent in accordance with the requirements of the Credit
Agreement.

 

Pursuant to Section 2.13 of the Credit Agreement, the Company and the New
Designated Borrower desire that the New Designated Borrower become a Designated
Borrower under the Credit Agreement.  The Company represents that (a) the New
Designated Borrower is a Subsidiary organized in [Jurisdiction] as a
[organizational form], (b) the representations and warranties of the Company
and, after giving effect to this Designated Borrower Agreement, the New
Designated Borrower in the Credit Agreement [(other than the representations and
warranties in subsection (c) of Section 5.05, subsection (b) of Section 5.06,
and Section 5.10, which need only be true and correct on and as of the Closing
Date)] are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date (except to the extent such
representations and warranties are qualified by materiality, in which case, they
shall be true and correct in all respects) after giving effect to this
Designated Borrower Agreement and (c) no Default or Event of Default has
occurred and is continuing or would result from the execution and delivery of
this Designated Borrower Agreement.  The Company and the New Designated Borrower
represent and warrant that the execution, delivery and performance by the New
Designated Borrower of the transactions contemplated under this Designated
Borrower Agreement will not violate any applicable Law.  The Company agrees that
the Guaranty of the Company contained in Article X of the Credit Agreement will
apply to the Obligations of the New Designated Borrower. Upon

 

Form of Designated Borrower Agreement

 

--------------------------------------------------------------------------------


 

execution of this Designated Borrower Agreement by each of the Company, the New
Designated Borrower and the Administrative Agent, and subject to the terms of
Section 2.13 of the Credit Agreement, the New Designated Borrower shall be a
party to the Credit Agreement and shall constitute a “Designated Borrower” for
all purposes thereof, and the New Designated Borrower hereby agrees to be bound
by all provisions of the Credit Agreement.

 

The parties hereto hereby confirm that with effect from the date hereof, the New
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those that the New
Designated Borrower would have had if the New Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The New Designated
Borrower confirms its acceptance of, and consents to, all representations and
warranties, covenants, and other terms and provisions of the Credit Agreement.

 

The parties hereto hereby request that the New Designated Borrower be entitled
to receive Committed Loans and request Bid Loans under the Credit Agreement, and
understand, acknowledge and agree that neither the New Designated Borrower nor
the Company on its behalf shall have any right to request any Committed Loans or
Bid Loans for its account unless and until the date one (1) Business Day after
the effective date designated by the Administrative Agent and the Company to the
Lenders in a Designated Borrower Notice.

 

This Designated Borrower Agreement shall constitute a Loan Document under the
Credit Agreement.

 

THIS DESIGNATED BORROWER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

Form of Designated Borrower Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

 

[DESIGNATED BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

W.W. GRAINGER, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Form of Designated Borrower Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:             ,

 

To:                             W.W. Grainger, Inc.

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.13
of the Credit Agreement, dated as of October 6, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among W.W. Grainger, Inc., an Illinois corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of [the date hereof] [             ] shall be a Designated Borrower and one
(1) Business Day after such date, may request Committed Loans for its account
and request Bid Loans on the terms and conditions set forth in the Credit
Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

 

U.S. Bank National Association,
as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Form of Designated Borrower Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF PREPAYMENT

 

Dated as of:          , 20    

 

To:                             U.S. Bank National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of October 6, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among W.W. Grainger, Inc., an Illinois corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent.

 

1.                                      The Company hereby provides notice to
the Administrative Agent that the Company shall repay the following
[Eurocurrency Rate Loans], [CDOR Rate Loans] and/or [Base Rate Committed Loans]:
               .

 

2.                                      The Loans to be prepaid are in the
following currency:                .

 

3.                                      The Company shall repay the
above-referenced Loans on the following Business Day:                .

 

4.                                      Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

[Signature Page Follows]

 

Form of Notice of Prepayment

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the      day of           , 20  .

 

 

W.W. GRAINGER, INC., as Company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Form of Notice of Prepayment

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF LENDER ADDITION AND ACKNOWLEDGMENT AGREEMENT

 

Dated:          , 20  

 

Reference is made to the Credit Agreement, dated as of October 6, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among W.W. Grainger, Inc., an Illinois
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and U.S. Bank National
Association, as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Lender Addition and Acknowledgment Agreement and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

The Company and                 (the “[New or Current] Lender”) agree as
follows:

 

1.                                      Subject to Section 2.14 of the Credit
Agreement and this Lender Addition and Acknowledgment Agreement, the Company
hereby increases the Aggregate Commitment from $           to $          
(provided that in no event shall the aggregate of all increases to the Aggregate
Commitment exceed $375,000,000).  This Lender Addition and Acknowledgment
Agreement is entered into pursuant to, and is authorized by, Section 2.14 of the
Credit Agreement.

 

2.                                      The parties hereto acknowledge and agree
that, as of the date hereof, (a) the Pro Rata Share under the Credit Agreement
(without giving effect to increases in the Aggregate Commitment which have not
yet become effective) of each Lender, including, without limitation, the [New or
Current] Lender, (b) the Commitment under the Credit Agreement (without giving
effect to increases in the Aggregate Commitment which have not yet become
effective) of each Lender, including, without limitation, the [New or Current]
Lender, and (c) the outstanding balances of the Loans under the Credit Agreement
(without giving effect to increases in the Aggregate Commitment which have not
yet become effective) made by each Lender, including, without limitation, the
[New or Current] Lender are each set forth on Schedule A-1 hereto.

 

3.                                      The parties hereto acknowledge and agree
that, as of the Effective Date (as defined below), (a) the Pro Rata Share under
the Credit Agreement of each Lender, including, without limitation, the [New or
Current] Lender, (b) the Commitment under the Credit Agreement of each Lender,
including, without limitation, the [New or Current] Lender, and (c) the
outstanding balances of the Loans under the Credit Agreement made by each
Lender, including, without limitation, the [New or Current] Lender are each set
forth on Schedule A-2 hereto.

 

4.                                      Attached hereto is a revised Schedule
2.01 to the Credit Agreement, reflecting the Commitment of each Lender as of the
Effective Date.

 

Form of Lender Addition and Acknowledgment Agreement

 

--------------------------------------------------------------------------------


 

5.                                      The Company acknowledges that the
aggregate amount of all increases to the Aggregate Commitment after giving
effect to the increase hereunder does not exceed $375,000,000.

 

6.                                      The [New or Current] Lender
(i) represents and warrants that it is legally authorized to enter into this
Lender Addition and Acknowledgment Agreement; (ii) confirms that it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Addition and Acknowledgment
Agreement; (iii) agrees that it will, independently and without reliance upon
any other Lender or the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (vi) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender; (vii) agrees to hold all confidential information in a manner consistent
with the provisions of Section 11.08 of the Credit Agreement; and
(viii) includes herewith for the Administrative Agent the forms required by
Section 3.01(e) of the Credit Agreement (if not previously delivered).

 

7.                                      The Company represents and warrants that
each term and condition of Section 2.14(c)(i) of the Credit Agreement has been
satisfied in the manner set forth in such Section 2.14(c)(i).

 

8.                                      The effective date for this Lender
Addition and Acknowledgment Agreement shall be          , 20   (the “Effective
Date”).  Following the execution of this Lender Addition and Acknowledgment
Agreement, it will be delivered to the Administrative Agent for the consent of
the Administrative Agent and acceptance and recording in the Register.

 

9.                                      Upon such consent, acceptance and
recording, from and after the Effective Date, the [New or Current] Lender shall
be a party to the Credit Agreement and the other Loan Documents to which Lenders
are parties and, to the extent provided in this Lender Addition and
Acknowledgment Agreement, have the rights and obligations of a Lender under each
such agreement.

 

10.                               Upon such consent, acceptance and recording,
from and after the Effective Date, the Administrative Agent shall make all
payments in respect of the interest designated herein (including payments of
principal, interest, fees and other amounts) to the [New or Current] Lender.

 

Form of Lender Addition and Acknowledgment Agreement

 

--------------------------------------------------------------------------------


 

11.                               The representations and warranties of the
Company under the Credit Agreement and the other Loan Documents are true and
correct in all material respects as of the date hereof, both before and after
giving effect to this Lender Addition and Acknowledgment Agreement.

 

12.                               THIS LENDER ADDITION AND ACKNOWLEDGMENT
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

13.                               This Lender Addition and Acknowledgment
Agreement may be executed in separate counterparts, each of which when executed
and delivered is an original but all of which taken together constitute one and
the same instrument.

 

[Signature Pages Follow]

 

Form of Lender Addition and Acknowledgment Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addition and
Acknowledgment Agreement to be executed under seal by their duly authorized
officers or representatives as of the Effective Date.

 

 

COMPANY:

 

 

 

W.W. GRAINGER, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NEW OR CURRENT] LENDER:

 

 

 

[NAME OF CURRENT LENDER OR NEW LENDER]

 

 

 

 

 

Commitment $

 

Pro Rata Share       %

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Form of Lender Addition and Acknowledgment Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Consented to:

 

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Form of Lender Addition and Acknowledgment Agreement

 

--------------------------------------------------------------------------------


 

Schedule A-1

to

Lender Addition and Acknowledgment Agreement

 

Lenders and Commitments

(as of the date hereof)

 

A.

Pro Rata Share of Each Lender.

 

 

 

 

 

1.

U.S. Bank National Association

             %

 

 

 

 

 

2.

 

             %

 

 

 

B.

Commitment of Each Lender.

 

 

 

 

 

1.

U.S. Bank National Association

$

 

 

 

 

 

2.

 

$

 

 

 

C.

Outstanding Balance of the Loans of Each Lender.

 

 

 

 

 

1.

U.S. Bank National Association

$

 

 

 

 

 

2.

 

$

 

Form of Lender Addition and Acknowledgment Agreement

 

--------------------------------------------------------------------------------


 

Schedule A-2

to

Lender Addition and Acknowledgment Agreement

 

Lenders and Commitments

(as of the Effective Date)

 

 

 

A.

Pro Rata Share of Each Lender.

 

 

 

 

 

1.

U.S. Bank National Association

           %

 

 

 

 

 

2.

 

           %

 

 

 

B.

Commitment of Each Lender.

 

 

 

 

 

1.

U.S. Bank National Association

$

 

 

 

 

 

2.

 

$

 

 

 

C.

Outstanding Balance of the Loans of Each Lender.

 

 

 

 

 

1.

U.S. Bank National Association

$

 

 

 

 

 

2.

 

$

 

Form of Lender Addition and Acknowledgment Agreement

 

--------------------------------------------------------------------------------